Exhibit 10.1

EXECUTION COPY

U.S. $500,000,000

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

Dated as of August 10, 2007

Among

SNAP-ON INCORPORATED

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

J.P. MORGAN SECURITIES INC.

and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Bookrunners

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I

 

 

 

 

 

 

 

SECTION 1.01. Certain Defined Terms

 

1

 

 

 

 

 

SECTION 1.02. Computation of Time Periods

 

12

 

 

 

 

 

SECTION 1.03. Accounting Terms

 

12

 

 

 

 

 

SECTION 1.04. Additional Alternative Currencies

 

12

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

SECTION 2.01. The Revolving Credit Advances

 

12

 

 

 

 

 

SECTION 2.02. Making the Revolving Credit Advances

 

13

 

 

 

 

 

SECTION 2.03. The Competitive Bid Advances

 

14

 

 

 

 

 

SECTION 2.04. Fees

 

17

 

 

 

 

 

SECTION 2.05. Optional Termination or Reduction of the Commitments

 

17

 

 

 

 

 

SECTION 2.06. Repayment of Revolving Credit Advances

 

18

 

 

 

 

 

SECTION 2.07. Interest on Revolving Credit Advances

 

18

 

 

 

 

 

SECTION 2.08. Interest Rate Determination

 

18

 

 

 

 

 

SECTION 2.09. Optional Conversion of Revolving Credit Advances

 

19

 

 

 

 

 

SECTION 2.10. Prepayments of Revolving Credit Advances

 

19

 

 

 

 

 

SECTION 2.11. Increased Costs

 

20

 

 

 

 

 

SECTION 2.12. Illegality

 

21

 

 

 

 

 

SECTION 2.13. Payments and Computations

 

21

 

 

 

 

 

SECTION 2.14. Taxes

 

22

 

 

 

 

 

SECTION 2.15. Sharing of Payments, Etc.

 

23

 

 

 

 

 

SECTION 2.16. Evidence of Debt

 

24

 

 

 

 

 

SECTION 2.17. Use of Proceeds

 

24

 

 

 

 

 

SECTION 2.18. Increase in the Aggregate Commitments

 

24

 

 

 

 

 

SECTION 2.19. Extension of Termination Date

 

26

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03

 

27

 

 

i


--------------------------------------------------------------------------------


 

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing and
Commitment Increase

 

28

 

 

 

 

 

SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing

 

29

 

 

 

 

 

SECTION 3.04. Determinations Under Section 3.01

 

30

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

SECTION 4.01. Representations and Warranties of the Borrower

 

30

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

SECTION 5.01. Affirmative Covenants

 

31

 

 

 

 

 

SECTION 5.02. Negative Covenants

 

33

 

 

 

 

 

SECTION 5.03. Financial Covenant

 

34

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

SECTION 6.01. Events of Default

 

35

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

SECTION 7.01. Authorization and Action

 

36

 

 

 

 

 

SECTION 7.02. Agent’s Reliance, Etc.

 

37

 

 

 

 

 

SECTION 7.03. Citibank and Affiliates

 

37

 

 

 

 

 

SECTION 7.04. Lender Credit Decision

 

37

 

 

 

 

 

SECTION 7.05. Indemnification

 

37

 

 

 

 

 

SECTION 7.06. Successor Agent

 

37

 

 

 

 

 

SECTION 7.07. Other Agents.

 

38

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

SECTION 8.01. Amendments, Etc.

 

38

 

 

 

 

 

SECTION 8.02. Notices, Etc.

 

38

 

 

 

 

 

SECTION 8.03. No Waiver; Remedies

 

39

 

 

 

 

 

SECTION 8.04. Costs and Expenses

 

39

 

 

 

 

 

SECTION 8.05. Right of Set-off

 

40

 

 

 

 

 

SECTION 8.06. Binding Effect

 

40

 

 

ii


--------------------------------------------------------------------------------


 

SECTION 8.07. Assignments and Participations

 

40

 

 

 

 

 

SECTION 8.08. Confidentiality

 

43

 

 

 

 

 

SECTION 8.09. Governing Law

 

43

 

 

 

 

 

SECTION 8.10. Execution in Counterparts

 

43

 

 

 

 

 

SECTION 8.11. Judgment

 

43

 

 

 

 

 

SECTION 8.12. Jurisdiction, Etc.

 

43

 

 

 

 

 

SECTION 8.13. Substitution of Currency

 

44

 

 

 

 

 

SECTION 8.14. Patriot Act Notice

 

44

 

 

 

 

 

SECTION 8.15. Waiver of Jury Trial

 

44

 

 

Schedules

Schedule I—List of Applicable Lending Offices

Schedule 1.01—Mandatory Cost

Schedule 3.01(b)—Disclosed Litigation

Schedule 5.02(a)—Existing Liens

Exhibits

Exhibit A-1            —            Form of Revolving Credit Note

Exhibit A-2            —            Form of Competitive Bid Note

Exhibit B-1             —            Form of Notice of Revolving Credit
Borrowing

Exhibit B-2             —            Form of Notice of Competitive Bid Borrowing

Exhibit C                —            Form of Assignment and Acceptance

Exhibit D-1             —            Form of Opinion of Counsel for the Borrower

Exhibit D-2             —            Form of Opinion of Counsel for the Borrower

iii


--------------------------------------------------------------------------------


AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

Dated as of August 10, 2007

SNAP-ON INCORPORATED, a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, J.P. MORGAN SECURITIES INC. (“JPMorgan”)
and CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers (each, a “Lead
Arranger” and collectively, the “Lead Arrangers”) and joint bookrunners, and
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent (the “Agent”) for
the Lenders (as hereinafter defined), agree as follows:

PRELIMINARY STATEMENT.   The Borrower, the lenders party thereto, Citibank, N.A.
as administrative agent, Citigroup Global Markets Inc. as sole lead arranger and
book manager, are parties to a Credit Agreement dated July 27, 2004 (the
“Existing Credit Agreement”). Subject to the satisfaction of the conditions set
forth in Section 3.01 hereof, the Borrower, the parties hereto and Citibank,
N.A. as administrative agent, desire to amend and restate the Existing Credit
Agreement as herein set forth.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Advance” means a Revolving Credit Advance or a Competitive Bid Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by JPMCB at JPMorgan Chase Bank, 10 South
Dearborn, 7th floor, Chicago, IL 60603, Account number: 9008 10099 62,
Attention: Edna Guerra, (b) in the case of Advances denominated in any Foreign
Currency, the account of the Agent designated in writing from time to time by
the Agent to the Borrower and the Lenders for such purpose and (c) in any such
case, such other account of the Agent as is designated in writing from time to
time by the Agent to the Borrower and the Lenders for such purpose.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

“Applicable Margin” means (a) for Base Rate Advances, 0% per annum and (b) for
Eurocurrency Rate Advances, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:


--------------------------------------------------------------------------------


 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Eurocurrency Rate Advances

 

Level 1
AA- and Aa3 or above

 

 

0.110

%

 

Level 2
A+ and A1

 

 

0.130

%

 

Level 3
A and A2

 

 

0.150

%

 

Level 4
A- and A3

 

 

0.190

%

 

Level 5
BBB+ and Baa1

 

 

0.270

%

 

Level 6
Lower than Level 5

 

 

0.350

%

 

 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

Public Debt Rating
S&P/Moody’s

 

Applicable
Percentage

 

Level 1
AA- and Aa3 or above

 

 

0.040

%

 

Level 2
A+ and A1

 

 

0.045

%

 

Level 3
A and A2

 

 

0.050

%

 

Level 4
A- and A3

 

 

0.060

%

 

Level 5
BBB+ and Baa1

 

 

0.080

%

 

Level 6
Lower than Level 5

 

 

0.100

%

 

 

“Applicable Utilization Fee” means, as of any date that the aggregate Advances
exceed 50% of the aggregate Commitments, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

Public Debt Rating
S&P/Moody’s

 

Applicable
Utilization Fee

 

Level 1
AA- and Aa3 or above

 

 

0.050

%

 

Level 2
A+ and A1

 

 

0.050

%

 

Level 3
A and A2

 

 

0.050

%

 

Level 4
A- and A3

 

 

0.050

%

 

Level 5
BBB+ and Baa1

 

 

0.050

%

 

Level 6
Lower than Level 5

 

 

0.050

%

 

 

2


--------------------------------------------------------------------------------


“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.18(d).

“Assumption Agreement” has the meaning specified in Section 2.18(d).

“Base Rate” means, for any day, a rate per annum (rounded upwards, if necessary,
to the next highest 1/16th of 1%) equal to the greater of:

(a)           the Prime Rate in effect on such day;

(b)           the secondary market rate for three-month certificates of deposit
(adjusted for statutory reserve requirements and assessments) in effect on such
day plus 1%; and

(c)           the Federal Funds Effective Rate in effect on such day plus ½ of
1%.

Any change in the Base Rate due to a change in the Prime Rate, the secondary
market rate for three-month certificates of deposit, or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate, such secondary market rate, or the Federal Funds
Effective Rate, respectively.

“Base Rate Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.07(a)(i).

“Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances or LIBO Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance or LIBO Rate Advance (or, in the case of an Advance
denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open) and, if the applicable
Business Day relates to any Local Rate Advances on which banks are open for
business in the country of issue of the currency of such Local Rate Advance.

“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto, (b) if such Lender has become a Lender
hereunder pursuant to an Assumption Agreement, the Dollar amount set forth in
such Assumption Agreement or (c) if such Lender has entered into any Assignment
and Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 8.07(d), as such amount may be
reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Extension” means an extension of the Termination Date pursuant to
Section 2.19.

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of The Swiss Federation, lawful
currency of Canada, lawful currency of Australia, lawful currency of Japan, and
the lawful currency of the European Economic and Monetary Union.

3


--------------------------------------------------------------------------------


“Competitive Bid Advance” means an advance by a Lender to the Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance, a LIBO Rate
Advance or a Local Rate Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.

“Competitive Bid Note” means a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from a Competitive Bid
Advance made by such Lender.

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

“Confidential Information” means information that the Borrower furnishes (or is
furnished on behalf of the Borrower) to the Agent or any Lender, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than the Borrower (or a Person furnishing information on behalf of the
Borrower) that is not, to the knowledge of the Agent or such Lender, acting in
violation of a confidentiality agreement with the Borrower.

“Consenting Lender” has the meaning specified in Section 2.19(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than (i) trade and similar
accounts payables that (x) are not overdue by more than 120 days incurred in the
ordinary course of such Person’s business or (y) are being contested in good
faith by appropriate proceedings and as to which appropriate reserves are being
maintained, (ii) accrued expenses arising in the ordinary course of business,
employee compensation and pension obligations and other obligations arising from
employee benefit agreements and programs, (iii) earn-outs and holdbacks and (iv)
customer advances), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been or should be,
in accordance with GAAP, recorded as capital leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all net obligations of such Person
in respect of Hedge Agreements, (h) all Debt of others referred to in clauses
(a) through (g) above or clause (i) below guaranteed directly or indirectly in
any manner by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (1) to pay or purchase such Debt or to advance
or supply funds for the payment or purchase of such Debt, (2) to purchase, sell
or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such Debt or
to assure the holder of such Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, provided that,
if the guaranty or other agreement provides for limited recourse to such Person
for such Debt, it shall be taken into account only to the extent of such
recourse, and (i) all Debt referred to in clauses (a) through (h) above secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts

4


--------------------------------------------------------------------------------


and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Debt, provided that, if such
Person has not assumed or become liable for the payment of such Debt, it shall
be taken into account only to the extent of the book value or fair market value,
whichever is greater, of the property subject to such Lien; provided, further,
however, that the term “Debt” shall not include obligations incurred in
connection with a Permitted Receivables Financing.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assumption Agreement or the Assignment and Acceptance
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“EBITDA” means, for any period, net income (or net loss) plus the sum of (a)
interest expense, (b) taxes on or measured by income (including franchise taxes
imposed in lieu of income taxes), (c) depreciation expense, (d) amortization
expense and (e) other non-cash or extraordinary charges, in each case determined
in accordance with GAAP for such period. For the purposes of calculating EBITDA
for any period, if during such period the Borrower or any Subsidiary shall have
made an acquisition or a disposition, EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such acquisition or disposition
occurred on the first day of such period.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and (iii)
any other Person approved by the Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 8.07, the Borrower, such approval not to be unreasonably withheld
or delayed; provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

5


--------------------------------------------------------------------------------


“Equivalent” in Dollars of any Foreign Currency on any date means the equivalent
in Dollars of such Foreign Currency determined by using the quoted spot rate at
which the Agent’s principal office in London offers to exchange Dollars for such
Foreign Currency in London prior to 4:00 P.M. (London time) (unless otherwise
indicated by the terms of this Agreement) on such date as is required pursuant
to the terms of this Agreement, and the “Equivalent” in any Foreign Currency of
Dollars means the equivalent in such Foreign Currency of Dollars determined by
using the quoted spot rate at which the Agent’s principal office in London
offers to exchange such Foreign Currency for Dollars in London prior to 4:00
P.M. (London time) (unless otherwise indicated by the terms of this Agreement)
on such date as is required pursuant to the terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by the Borrower or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien
under Section 302(f) of ERISA shall have been met with respect to any Plan; (g)
the adoption of an amendment to a Plan requiring the provision of security to
such Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC
of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a) the rate per
annum (rounded upward to the nearest whole multiple of 1/100 of 1% per annum)
appearing on Reuters LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars or the applicable Committed
Currency at approximately 11:00 A.M. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period or, if for any reason such rate is not available, the average (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum, if such average
is not such a multiple) of the rate per annum at which deposits in Dollars or
the applicable Committed Currency is offered by the principal office

6


--------------------------------------------------------------------------------


of JPMCB in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period in an amount substantially equal to JPMCB’s Eurocurrency Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period. If the Reuters LIBOR01 Page (or any successor page) is
unavailable, the Eurocurrency Rate for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Revolving Credit Borrowing shall be
determined by the Agent on the basis of applicable rates.

“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in Section
2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Existing Credit Agreement” has the meaning specified in the preliminary
statement to this Agreement.

“Extension Date” has the meaning specified in Section 2.19(b).

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i), which
Advances shall be denominated in Dollars or in any Foreign Currency.

“Foreign Currency” means any Committed Currency and any other lawful currency
(other than Dollars) that is freely transferable or convertible into Dollars.

“GAAP” has the meaning specified in Section 1.03.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

7


--------------------------------------------------------------------------------


“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Information Memorandum” means the information memorandum dated June 29, 2007
used by the Agent in connection with the syndication of the Commitments.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the Borrower pursuant to the provisions below and,
thereafter, with respect to Eurocurrency Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, and subject to clause (c) of this definition, nine months
or such other period requested by the Borrower, as the Borrower may, upon notice
received by the Agent not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

(a)           the Borrower may not select any Interest Period that ends after
the final Termination Date;

(b)           Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Revolving Credit Borrowing or for LIBO Rate
Advances comprising part of the same Competitive Bid Borrowing shall be of the
same duration;

(c)           in the case of any such Revolving Credit Borrowing, the Borrower
shall not be entitled to select an Interest Period having a duration of other
than one, two, three or six months unless, by 2:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, each
Lender notifies the Agent that such Lender will be providing funding for such
Revolving Credit Borrowing with such Interest Period (the failure of any Lender
to so respond by such time being deemed for all purposes of this Agreement as an
objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Lenders object to the requested duration of
such Interest Period, the duration of the Interest Period for such Revolving
Credit Borrowing shall be one, two, three or six months, as specified by the
Borrower requesting such Revolving Credit Borrowing in the applicable Notice of
Revolving Credit Borrowing as the desired alternative to such requested Interest
Period;

(d)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

(e)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

8


--------------------------------------------------------------------------------


“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.18 or 2.19 and each Person that shall become
a party hereto pursuant to Section 8.07.

“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum obtained by dividing (a) the rate per annum (rounded upward
to the nearest whole multiple of 1/100 of 1% per annum) appearing on the Reuters
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in Dollars or the applicable Committed Currency at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period or, if for any reason such
rate is not available, the average (rounded upward to the nearest whole multiple
of 1/100 of 1% per annum, if such average is not such a multiple) of the rate
per annum at which deposits in Dollars or the applicable Foreign Currency is
offered by the principal office of JPMCB in London, England to prime banks in
the London interbank market at 11:00 A.M. (London time) two Business Days before
the first day of such Interest Period in an amount substantially equal to the
amount that would be JPMCB’s respective ratable shares of such Borrowing if such
Borrowing were to be a Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period. If the Reuters LIBOR01 Page (or any successor page) is
unavailable, the LIBO Rate for any Interest Period for each LIBO Rate Advance
comprising part of the same Competitive Bid Borrowing shall be determined by the
Agent on the basis of applicable rates.

“LIBO Rate Advances” means a Competitive Bid Advance denominated in Dollars or
in any Foreign Currency and bearing interest based on the LIBO Rate.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor
(excluding operating leases) and any easement, right of way or other encumbrance
on title to real property.

“Local Rate Advance” means a Competitive Bid Advance denominated in any Foreign
Currency sourced from the jurisdiction of issuance of such Foreign Currency and
bearing interest at a fixed rate.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower or the Borrower and its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower or the Borrower and its Subsidiaries taken as a whole, (b) the rights
and remedies of the Agent or any Lender under this Agreement or any Note or (c)
the ability of the Borrower to perform its obligations under this Agreement or
any Note.

“Material Subsidiary” means any Subsidiary of the Borrower having, as of the end
of the Borrower’s most recently completed fiscal year, (a) assets with a value
of not less than 5% of the total value of the assets of the Borrower and its
Subsidiaries, taken as a whole, or (b) gross revenue of not less than 5% of the
total (gross) revenue of the Borrower and its Subsidiaries, taken as a whole.

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

9


--------------------------------------------------------------------------------


“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

“Note” means a Revolving Credit Note or a Competitive Bid Note.

“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).

“Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.03(a).

“Participating Member State” means each state so described in any EMU
Legislation.

“Payment Office” means, for any Foreign Currency, such office of JPMCB as shall
be from time to time selected by the Agent and notified by the Agent to the
Borrower and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are either (i) not overdue for a period of more than
45 days or (ii) are being contested in good faith and by proper proceedings and
as to which appropriate reserves are being maintained; (c) pledges or deposits
to secure obligations under workers’ compensation laws or similar legislation or
to secure public or statutory obligations; and (d) easements, rights of way and
other encumbrances on title to real property that do not render title to the
property encumbered thereby unmarketable or materially adversely affect the use
of such property for its present purposes.

“Permitted Receivables Financing” means any financing pursuant to which the
Borrower or any Subsidiary or Subsidiaries of the Borrower may sell, convey or
otherwise transfer to a Receivables Subsidiary or any other Person, or grant a
security interest in, any accounts receivable, general intangibles, chattel
paper or other financial assets (and related rights and assets) of the Borrower
or such Subsidiary or Subsidiaries, provided that such financing shall be with
limited or no recourse to the Borrower and its Subsidiaries (other than the
Receivables Subsidiary) except to the extent customary (in the reasonable
judgment of the Borrower) for such transactions.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Prime Rate” means the rate of interest announced publicly by JPMCB in New York,
New York, from time to time, as JPMCB’s prime rate.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one

10


--------------------------------------------------------------------------------


of S&P and Moody’s shall have in effect a Public Debt Rating, the Applicable
Margin, the Applicable Percentage and the Applicable Utilization Fee shall be
determined by reference to the available rating; (b) if neither S&P nor Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin, the Applicable
Utilization Fee and the Applicable Percentage will be set in accordance with
Level 6 under the definition of “Applicable Margin”, “Applicable Percentage”, or
“Applicable Utilization Fee” as the case may be; (c) if the ratings established
by S&P and Moody’s shall fall within different levels, the Applicable Margin,
the Applicable Percentage and the Applicable Utilization Fee shall be based upon
the higher rating unless the such ratings differ by two or more levels, in which
case the applicable level will be deemed to be one level below the higher of
such levels; (d) if any rating established by S&P or Moody’s shall be changed,
such change shall be effective as of the date on which such change is first
announced publicly by the rating agency making such change; and (e) if S&P or
Moody’s shall change the basis on which ratings are established, each reference
to the Public Debt Rating announced by S&P or Moody’s, as the case may be, shall
refer to the then equivalent rating by S&P or Moody’s, as the case may be.

“Receivables Subsidiary” means a bankruptcy remote, special purpose wholly owned
Subsidiary of the Borrower (or another wholly-owned Subsidiary of the Borrower)
formed in connection with a Permitted Receivables Financing.

“Register” has the meaning specified in Section 8.07(d).

“Related Person” means each of the following: (a) the Borrower, (b) any
Subsidiary of the Borrower or (c) any employee benefit plan of the Borrower or
of any Subsidiary of the Borrower or any Person organized, appointed or
established by the Borrower for or pursuant to the terms of any such plan.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Revolving Credit Advances owing to Lenders, or,
if no such principal amount is then outstanding, Lenders having at least a
majority in interest of the Commitments.

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.16 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender.

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or

11


--------------------------------------------------------------------------------


more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries; it being understood that Snap-On Credit LLC, which is 50% owned by
the Borrower, shall not be deemed to be a “Subsidiary” of the Borrower for
purposes of this Agreement.

“Termination Date” means the earlier of (a) August 10, 2012, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”).

SECTION 1.04. Additional Alternative Currencies. (a) The Borrower may from time
to time request that Eurocurrency Rate Advances be made in a currency other than
those specifically listed in the definition of “Committed Currency;” provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate
Advances, such request shall be subject to the approval of the Agent and the
Lenders.

Any such request shall be made to the Agent not later than 11:00 A.M. (New York
City time) 20 Business Days prior to the date of the desired Advance (or such
other time or date as may be agreed by the Agent in its sole discretion). In the
case of any such request pertaining to Eurocurrency Rate Advances, the Agent
shall promptly notify each Lender thereof. Each Lender (in the case of any such
request pertaining to Eurocurrency Rate Advances) shall notify the Agent, not
later than 11:00 A.M. (New York City time) 10 Business Days after receipt of
such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Advances in such requested currency.

Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Advances to be made in such requested
currency. If the Agent and all the Lenders consent to making Eurocurrency Rate
Advances in such requested currency, the Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be a Committed
Currency hereunder. If the Agent shall fail to obtain consent to any request for
an additional currency under this Section 1.04, the Agent shall promptly so
notify the Borrower.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Revolving Credit Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date applicable to such Lender in
an aggregate amount (based in respect of any Revolving Credit Advances to be
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Revolving Credit Borrowing) not
to exceed at any time outstanding such Lender’s Commitment, provided that the
aggregate amount

12


--------------------------------------------------------------------------------


of the Commitments of the Lenders shall be deemed used from time to time to the
extent of the aggregate amount (based in respect of any Competitive Bid Advance
denominated in a Foreign Currency on the Equivalent in Dollars at such time) of
the Competitive Bid Advances then outstanding and such deemed use of the
aggregate amount of the Commitments shall be allocated among the Lenders ratably
according to their respective Commitments (such deemed use of the aggregate
amount of the Commitments being a “Competitive Bid Reduction”). Each Revolving
Credit Borrowing shall be in an aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof (or the Equivalent thereof in any
Committed Currency determined on the date of delivery of the applicable Notice
of Revolving Credit Borrowing) and shall consist of Revolving Credit Advances of
the same Type made on the same day by the Lenders ratably according to their
respective Commitments. Within the limits of each Lender’s Commitment, the
Borrower may borrow under this Section 2.01, prepay pursuant to Section 2.10 and
reborrow under this Section 2.01.

SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than (x) 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in Dollars, (y) 11:00 A.M. (London time)
on the third Business Day prior to the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances denominated in any Committed Currency, or (z) 11:00 A.M. (New York
City time) on the first Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier. Each such notice of a Revolving Credit
Borrowing (a “Notice of Revolving Credit Borrowing”) shall be by telephone,
confirmed immediately in writing, or telecopier in substantially the form of
Exhibit B-1 hereto, specifying therein the requested (i) date of such Revolving
Credit Borrowing, (ii) Type of Advances comprising such Revolving Credit
Borrowing, (iii) aggregate amount of such Revolving Credit Borrowing, and (iv)
in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances, initial Interest Period and currency for each such Revolving Credit
Advance. Each Lender shall, before 11:00 A.M. (New York City time) on the date
of such Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Advances denominated in Dollars, and before 4:00 P.M. (London
time) on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, make available for the account of its Applicable Lending
Office to the Agent at the applicable Agent’s Account in same day funds, such
Lender’s ratable portion of such Revolving Credit Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Agent’s address referred to in Section 8.02(a) or at the applicable
Payment Office, as the case may be.

(b)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurocurrency Rate Advances for any Revolving
Credit Borrowing if the aggregate amount of such Revolving Credit Borrowing is
less than $10,000,000 or if the obligation of the Lenders to make Eurocurrency
Rate Advances shall then be suspended pursuant to Section 2.08 or 2.12 and (ii)
the Eurocurrency Rate Advances may not be outstanding as part of more than eight
separate Revolving Credit Borrowings.

(c)           Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the Borrower. In the case of any Revolving Credit Borrowing that the
related Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Revolving
Credit Borrowing when such Revolving Credit Advance, as a result of such
failure, is not made on such date.

(d)           Unless the Agent shall have received notice from a Lender prior to
the date of any Revolving Credit Borrowing that such Lender will not make
available to the Agent such Lender’s ratable portion of such Revolving Credit
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding

13


--------------------------------------------------------------------------------


amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the Agent, such Lender and the Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Agent, at
(i) in the case of the Borrower, the higher of (A) the interest rate applicable
at the time to Revolving Credit Advances comprising such Revolving Credit
Borrowing and (B) the cost of funds incurred by the Agent in respect of such
amount and (ii) in the case of such Lender, (A) the Federal Funds Effective Rate
in the case of Advances denominated in Dollars or (B) the cost of funds incurred
by the Agent in respect of such amount in the case of Advances denominated in
Committed Currencies. If such Lender shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Revolving Credit
Advance as part of such Revolving Credit Borrowing for purposes of this
Agreement.

(e)           The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Revolving Credit Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Advance on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.

SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally agrees
that the Borrower may make Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the date hereof
until the date occurring 30 days prior to the final Termination Date in the
manner set forth below; provided that, following the making of each Competitive
Bid Borrowing, the aggregate amount of the Advances then outstanding (based in
respect of any Advance denominated in a Foreign Currency on the Equivalent in
Dollars at the time such Competitive Bid Borrowing is requested) shall not
exceed the aggregate amount of the Commitments of the Lenders (computed without
regard to any Competitive Bid Reduction); provided further that following the
making of each Competitive Bid Borrowing, the aggregate amount of the Advances
then outstanding (based in respect of any Advance denominated in a Foreign
Currency on the Equivalent in Dollars at the time such Competitive Bid Borrowing
is requested) shall not exceed the aggregate amount of one third of the
Commitments of the Lenders (computed without regard to any Competitive Bid
Reduction).

(i)            The Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent, by telecopier, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying therein the requested
(A) date of such proposed Competitive Bid Borrowing, (B) aggregate amount of
such proposed Competitive Bid Borrowing, (C) interest rate basis and day count
convention to be offered by the Lenders, (D) currency of such proposed
Competitive Bid Borrowing, (E) in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, Interest Period, or in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances or Local Rate
Advances, maturity date for repayment of each Fixed Rate Advance or Local Rate
Advance to be made as part of such Competitive Bid Borrowing (which maturity
date may not be earlier than the date occurring seven days after the date of
such Competitive Bid Borrowing or later than the earlier of (I) 180 days after
the date of such Competitive Bid Borrowing and (II) the final Termination Date),
(F) interest payment date or dates relating thereto, (G) location of the
Borrower’s account to which funds are to be advanced and (H) other terms (if
any) to be applicable to such Competitive Bid Borrowing, not later than (w)
10:00 A.M. (New York City time) at least two Business Days prior to the date of
the proposed Competitive Bid Borrowing, if the Borrower shall specify in the
Notice of Competitive Bid Borrowing that the rates of interest to be offered by
the Lenders shall be fixed rates per annum (the Advances comprising any such
Competitive Bid Borrowing being referred to herein as “Fixed Rate Advances”) and
that the Advances comprising such proposed Competitive Bid Borrowing shall be
denominated in Dollars, (x) 10:00 A.M. (New York City time) at least four
Business Days prior to the date of the proposed Competitive Bid Borrowing, if
the Borrower shall specify in the Notice of Competitive Bid Borrowing that the
Advances comprising such Competitive Bid Borrowing shall be LIBO Rate Advances
denominated in Dollars, (y) 10:00 A.M. (London time) at least two Business Days
prior to the date of the proposed Competitive Bid Borrowing, if the Borrower
shall specify in the Notice of Competitive Bid Borrowing that the Advances
comprising such proposed Competitive Bid Borrowing shall be either Fixed Rate
Advances denominated in any Foreign Currency or Local Rate Advances denominated
in any Foreign Currency and (z) 10:00 A.M. (London time) at least four Business
Days prior to the date of the proposed

14


--------------------------------------------------------------------------------


Competitive Bid Borrowing, if the Borrower shall instead specify in the Notice
of Competitive Bid Borrowing that the Advances comprising such Competitive Bid
Borrowing shall be LIBO Rate Advances denominated in any Foreign Currency. The
Agent shall in turn promptly notify each Lender of each request for a
Competitive Bid Borrowing received by it from the Borrower by sending such
Lender a copy of the related Notice of Competitive Bid Borrowing.

(ii)           Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
as part of such proposed Competitive Bid Borrowing at a rate or rates of
interest specified by such Lender in its sole discretion, by notifying the Agent
(which shall give prompt notice thereof to the Borrower), (A) before 9:30 A.M.
(New York City time) on the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Advances
denominated in Dollars, (B) before 10:00 A.M. (New York City time) three
Business Days before the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of LIBO Rate Advances,
denominated in Dollars, (C) before 12:00 noon (London time) on the Business Day
prior to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of either Fixed Rate Advances denominated
in any Foreign Currency or Local Rate Advances denominated in any Foreign
Currency and (D) before 12:00 noon (London time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, of the minimum amount and maximum amount of each Competitive
Bid Advance which such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts or the Equivalent thereof in Dollars,
as the case may be, of such proposed Competitive Bid may, subject to the
provisos to the first sentence of this Section 2.03(a), exceed such Lender’s
Commitment, if any), the rate or rates of interest therefor and such Lender’s
Applicable Lending Office with respect to such Competitive Bid Advance; provided
that if the Agent in its capacity as a Lender shall, in its sole discretion,
elect to make any such offer, it shall notify the Borrower of such offer at
least 30 minutes before the time and on the date on which notice of such
election is to be given to the Agent by the other Lenders. If any Lender shall
elect not to make such an offer, such Lender shall so notify the Agent before
10:00 A.M. (New York City time) on the date on which notice of such election is
to be given to the Agent by the other Lenders, and such Lender shall not be
obligated to, and shall not, make any Competitive Bid Advance as part of such
Competitive Bid Borrowing; provided that the failure by any Lender to give such
notice shall not cause such Lender to be obligated to make any Competitive Bid
Advance as part of such proposed Competitive Bid Borrowing.

(iii)          The Borrower shall, in turn, (A) before 10:30 A.M. (New York City
time) on the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances denominated in
Dollars, (B) before 11:00 A.M. (New York City time) three Business Days before
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in
Dollars, (C) before 3:00 P.M. (London time) on the Business Day prior to the
date of such proposed Competitive Bid Borrowing, in the case of a Competitive
Bid Borrowing consisting of either Fixed Rate Advances denominated in any
Foreign Currency or Local Rate Advances denominated in any Foreign Currency and
(D) before 3:00 P.M. (London time) on the third Business Day prior to the date
of such Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances denominated in any Foreign Currency, either:

(x)            cancel such Competitive Bid Borrowing by giving the Agent notice
to that effect, or

(y)           accept one or more of the offers made by any Lender or Lenders
pursuant to paragraph (ii) above, in its sole discretion, by giving notice to
the Agent of the amount of each Competitive Bid Advance (which amount shall be
equal to or greater than the minimum amount, and equal to or less than the
maximum amount, notified to the Borrower by the Agent on behalf of such Lender
for such Competitive Bid Advance pursuant to paragraph (ii) above) to be made by

15


--------------------------------------------------------------------------------


each Lender as part of such Competitive Bid Borrowing, and reject any remaining
offers made by Lenders pursuant to paragraph (ii) above by giving the Agent
notice to that effect. The Borrower shall accept the offers made by any Lender
or Lenders to make Competitive Bid Advances in order of the lowest to the
highest rates of interest offered by such Lenders. If two or more Lenders have
offered the same interest rate, the amount to be borrowed at such interest rate
will be allocated among such Lenders in proportion to the amount that each such
Lender offered at such interest rate.

(iv)          If the Borrower notifies the Agent that such Competitive Bid
Borrowing is cancelled pursuant to paragraph (iii)(x) above, the Agent shall
give prompt notice thereof to the Lenders and such Competitive Bid Borrowing
shall not be made.

(v)           If the Borrower accepts one or more of the offers made by any
Lender or Lenders pursuant to paragraph (iii)(y) above, the Agent shall in turn
promptly notify (A) each Lender that has made an offer as described in paragraph
(ii) above, of the date and aggregate amount of such Competitive Bid Borrowing
and whether or not any offer or offers made by such Lender pursuant to paragraph
(ii) above have been accepted by the Borrower, (B) each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, of the amount
of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, upon receipt, that the Agent
has received forms of documents appearing to fulfill the applicable conditions
set forth in Article III. Each Lender that is to make a Competitive Bid Advance
as part of such Competitive Bid Borrowing shall, before 11:00 A.M. (New York
City time), in the case of Competitive Bid Advances to be denominated in Dollars
or 11:00 A.M. (London time), in the case of Competitive Bid Advances to be
denominated in any Foreign Currency, on the date of such Competitive Bid
Borrowing specified in the notice received from the Agent pursuant to clause (A)
of the preceding sentence or any later time when such Lender shall have received
notice from the Agent pursuant to clause (C) of the preceding sentence, make
available for the account of its Applicable Lending Office to the Agent (x) in
the case of a Competitive Bid Borrowing denominated in Dollars, at its address
referred to in Section 8.02(a), in same day funds, such Lender’s portion of such
Competitive Bid Borrowing in Dollars and (y) in the case of a Competitive Bid
Borrowing in a Foreign Currency, at the Payment Office for such Foreign Currency
as shall have been notified by the Agent to the Lenders prior thereto, in same
day funds, such Lender’s portion of such Competitive Bid Borrowing in such
Foreign Currency. Upon fulfillment of the applicable conditions set forth in
Article III and after receipt by the Agent of such funds, the Agent will make
such funds available to the Borrower at the location specified by the Borrower
in its Notice of Competitive Bid Borrowing. Promptly after each Competitive Bid
Borrowing the Agent will notify each Lender of the amount of the Competitive Bid
Borrowing, the consequent Competitive Bid Reduction and the dates upon which
such Competitive Bid Reduction commenced and will terminate.

(vi)          If the Borrower notifies the Agent that it accepts one or more of
the offers made by any Lender or Lenders pursuant to paragraph (iii)(y) above,
such notice of acceptance shall be irrevocable and binding on the Borrower. The
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in the related Notice of Competitive Bid Borrowing for such
Competitive Bid Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing when
such Competitive Bid Advance, as a result of such failure, is not made on such
date.

(b)           Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 (or the Equivalent thereof in any Foreign Currency, determined as of
the time of the applicable Notice of Competitive Bid Borrowing) or an integral
multiple of $1,000,000 (or the Equivalent thereof in any Foreign Currency,
determined as of the time of the applicable Notice of Competitive Bid Borrowing)
in excess thereof and, following the making of

16


--------------------------------------------------------------------------------


each Competitive Bid Borrowing, the Borrower shall be in compliance with the
limitations set forth in the provisos to the first sentence of subsection (a)
above.

(c)           Within the limits and on the conditions set forth in this Section
2.03, the Borrower may from time to time borrow under this Section 2.03, repay
or prepay pursuant to subsection (d) below, and reborrow under this Section
2.03, provided that a Competitive Bid Borrowing shall not be made within three
Business Days of the date of any other Competitive Bid Borrowing.

(d)           The Borrower shall repay to the Agent for the account of each
Lender that has made a Competitive Bid Advance, on the maturity date of each
Competitive Bid Advance (such maturity date being that specified by the Borrower
for repayment of such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and
provided in the Competitive Bid Note evidencing such Competitive Bid Advance),
the then unpaid principal amount of such Competitive Bid Advance. The Borrower
shall have no right to prepay any principal amount of any Competitive Bid
Advance unless, and then only on the terms, specified by the Borrower for such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above and set forth in the Competitive
Bid Note evidencing such Competitive Bid Advance.

(e)           The Borrower shall pay interest on the unpaid principal amount of
each Competitive Bid Advance from the date of such Competitive Bid Advance to
the date the principal amount of such Competitive Bid Advance is repaid in full,
at the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to subsection (a)(ii) above, payable on the interest payment date or
dates specified by the Borrower for such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to subsection (a)(i)
above, as provided in the Competitive Bid Note evidencing such Competitive Bid
Advance. Upon the occurrence and during the continuance of an Event of Default,
the Borrower shall pay interest on the amount of unpaid principal of and
interest on each Competitive Bid Advance owing to a Lender, payable in arrears
on the date or dates interest is payable thereon, at a rate per annum equal at
all times to 2% per annum above the rate per annum required to be paid on such
Competitive Bid Advance under the terms of the Competitive Bid Note evidencing
such Competitive Bid Advance unless otherwise agreed in such Competitive Bid
Note.

(f)            The indebtedness of the Borrower resulting from each Competitive
Bid Advance made to the Borrower as part of a Competitive Bid Borrowing shall be
evidenced by a separate Competitive Bid Note of the Borrower payable to the
order of the Lender making such Competitive Bid Advance.

SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Commitment from the Effective Date in the case of each Initial Lender
and from the later of the Effective Date and the effective date specified in the
Assumption Agreement or in the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the Termination Date
applicable to such Lender at a rate per annum equal to the Applicable Percentage
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December, commencing September 30, 2007, and on
the final Termination Date.

(b)           Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.

SECTION 2.05. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and provided further that the aggregate amount of
the Commitments of the Lenders shall not be reduced to an amount that is less
than the aggregate principal amount of the Competitive Bid Advances denominated
in Dollars then outstanding plus the Equivalent in Dollars (determined as of the
date of the notice of prepayment) of the aggregate principal amount of the
Competitive Bid Advances denominated in Foreign Currencies then outstanding.

17


--------------------------------------------------------------------------------


SECTION 2.06. Repayment of Revolving Credit Advances. The Borrower shall repay
to the Agent for the account of each Lender on the Termination Date applicable
to such Lender the aggregate principal amount of the Revolving Credit Advances
made by such Lender and then outstanding.

SECTION 2.07. Interest on Revolving Credit Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance owing to each Lender from the date of such Revolving Credit
Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i)            Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time plus (z) the Applicable Utilization Fee in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii)           Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal at all
times during each Interest Period for such Revolving Credit Advance to the sum
of (w) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (x) the Applicable Margin in effect from time to time plus (y) the
Applicable Utilization Fee in effect from time to time plus (z) without
duplication of amounts paid pursuant to Section 2.11, in the case of a
Eurocurrency Rate Advance of any Lender which is lent from a Lending Office in
the United Kingdom or a Participating Member State the Mandatory Cost, payable
in arrears on the last day of such Interest Period and, if such Interest Period
has a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

(b)           Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Agent may with the consent, and shall upon the
request, of the Required Lenders, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Revolving Credit Advance
owing to each Lender, payable in arrears on the dates referred to in clause
(a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Revolving Credit Advance
pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest extent
permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii).

(b)           If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as a part of such Borrowing during
its Interest Period or (ii) the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (A) the Borrower will, on the last day of the then existing
Interest Period therefor, (1) if such Eurocurrency Rate Advances are denominated
in Dollars, either (x) prepay such Advances or (y) Convert such Advances into
Base Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in
any Committed Currency, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Revolving Credit Advances into, Eurocurrency Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such

18


--------------------------------------------------------------------------------


suspension no longer exist; provided that, if the circumstances set forth in
clause (ii) above are applicable, the Borrower may elect, by notice to the Agent
and the Lenders, to continue such Advances in such Committed Currency for
Interest Periods of not longer than one month, which Advances shall thereafter
bear interest at a rate per annum equal to the Applicable Margin plus, for each
Lender, the cost to such Lender (expressed as a rate per annum) of funding its
Eurocurrency Rate Advances by whatever means it reasonably determines to be
appropriate. Each Lender shall certify its cost of funds for each Interest
Period to the Agent and the Borrower as soon as practicable (but in any event
not later than ten Business Days after the first day of such Interest Period).

(c)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor, be
continued as Eurocurrency Rate Advances having an interest period of one month.

(d)           On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically (i) if such Eurocurrency Rate Advances are denominated in Dollars,
Convert into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in a Committed Currency, be exchanged for an Equivalent amount of
Dollars and Convert into Base Rate Advances.

(e)           Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, (A) if such Eurocurrency Rate
Advances are denominated in Dollars, be Converted into Base Rate Advances and
(B) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, be exchanged into an Equivalent amount of Dollars and be Converted
into Base Rate Advances and (ii) the obligation of the Lenders to make, or to
Convert Advances into, Eurocurrency Rate Advances shall be suspended; provided
that Borrower may elect, by notice to the Agent and the Lenders within one
Business Day of such Event of Default, to continue such Advances in such
Committed Currency, whereupon the Agent may require that each Interest Period
relating to such Eurocurrency Rate Advances shall bear interest at the Overnight
Eurocurrency Rate for a period of three Business Days and thereafter, each such
Interest Period shall have a duration of not longer than one month. “Overnight
Eurocurrency Rate” means the rate per annum applicable to an overnight period
beginning on one Business Day and ending on the next Business Day equal to the
sum of 1%, the Applicable Margin and the average, rounded upward to the nearest
whole multiple of 1/16 of 1%, if such average is not such a multiple, of the
respective rates per annum quoted by JPMCB as the rate at which it is offering
overnight deposits in the relevant currency in amounts comparable to JPMCB’s
Eurocurrency Rate Advances.

SECTION 2.09. Optional Conversion of Revolving Credit Advances. The Borrower may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Revolving Credit Advances denominated in Dollars of one Type comprising the same
Borrowing into Revolving Credit Advances denominated in Dollars of the other
Type; provided, however, that any Conversion of Eurocurrency Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Revolving Credit
Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion, (ii)
the Dollar denominated Revolving Credit Advances to be Converted, and (iii) if
such Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

SECTION 2.10. Prepayments of Revolving Credit Advances. (a) Optional. The
Borrower may, upon notice at least two Business Days’ prior to the date of such
prepayment, in the case of Eurocurrency Rate Advances, and not later than 11:00
A.M. (New York City time) on the date of such prepayment, in the case of Base
Rate Advances, to the Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding principal amount of the Revolving Credit Advances comprising
part of the same Revolving Credit Borrowing in whole or ratably in part without
premium or penalty,

19


--------------------------------------------------------------------------------


together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall, in
the case of Eurocurrency Rate Advances, be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof or the
Equivalent thereof in a Committed Currency (determined on the date notice of
prepayment is given) or, in the case of Base Rate Advances, be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof or the Equivalent thereof in a Committed Currency (determined on the
date notice of prepayment is given) and (y) in the event of any such prepayment
of a Eurocurrency Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c).

(b)           Mandatory Prepayments. (i) If the Agent notifies the Borrower
that, on any interest payment date, the sum of (A) the aggregate principal
amount of all Advances denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Foreign Currencies then outstanding exceeds 103% of the aggregate
Commitments of the Lenders on such date, the Borrower shall, within two Business
Days after receipt of such notice, prepay the outstanding principal amount of
any Advances owing by the Borrower in an aggregate amount sufficient to reduce
such sum to an amount not to exceed 100% of the aggregate Commitments of the
Lenders on such date.

(ii)           Each prepayment made pursuant to this Section 2.10(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance, a LIBO Rate Advance or a Local Rate Advance on a date other than
the last day of an Interest Period or at its maturity, any additional amounts
which the Borrower shall be obligated to reimburse to the Lenders in respect
thereof pursuant to Section 8.04(c). The Agent shall give prompt notice of any
prepayment required under this Section 2.10(b) to the Borrower and the Lenders.

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation (including, but
not limited to, any changes resulting in the failure of the Mandatory Cost, as
calculated hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Advances) or (ii) the compliance with any guideline or request
issued by any central bank or other governmental authority including, without
limitation, any agency of the European Union or similar monetary or
multinational authority after the date hereof (whether or not having the force
of law) there shall be any increase in the cost to any Lender of agreeing to
make or making, funding or maintaining Eurocurrency Rate Advances or LIBO Rate
Advances (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or is otherwise subject to tax), then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost,
provided that the Borrower shall not be required to pay any such additional
amounts to the extent such additional amounts accrued prior to the date that is
six months prior to the date of such notice. A certificate in reasonable detail
as to the amount of such increased cost, submitted to the Borrower and the Agent
by such Lender contemporaneously with the demand for payment, shall be
conclusive and binding for all purposes, absent manifest error.

(b)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Borrower shall pay to the
Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder. A certificate in reasonable
detail as to such amounts submitted to the Borrower and the Agent by such Lender
contemporaneously with the demand for payment shall be conclusive and binding
for all purposes, absent manifest error.

20


--------------------------------------------------------------------------------


SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or LIBO Rate Advances in Dollars or any Foreign Currency or to fund or
maintain Eurocurrency Rate Advances in Dollars or any Committed Currency or LIBO
Rate Advances in Dollars or any Foreign Currency hereunder, (a) each
Eurocurrency Rate Advance or LIBO Rate Advance, as the case may be, will
automatically, upon such demand, (i) if such Eurocurrency Rate Advance or LIBO
Rate Advance is denominated in Dollars, be Converted into a Base Rate Advance or
an Advance that bears interest at the rate set forth in Section 2.07(a)(i), as
the case may be, and (ii) if such Eurocurrency Rate Advance or LIBO Rate Advance
is denominated in any Foreign Currency, be exchanged into an Equivalent amount
of Dollars and be Converted into a Base Rate Advance or an Advance that bears
interest at the rate set forth in Section 2.07(a)(i), as the case may be, and
(b) the obligation of the Lenders to make Eurocurrency Rate Advances or LIBO
Rate Advances or to Convert Revolving Credit Advances into Eurocurrency Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder, except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Foreign Currency, not later than
11:00 A.M. (New York City time) on the day when due in Dollars to the Agent at
the applicable Agent’s Account in same day funds. The Borrower shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Foreign Currency, not later than 11:00
A.M. (at the Payment Office for such Foreign Currency) on the day when due in
such Foreign Currency to the Agent, by deposit of such funds to the applicable
Agent’s Account in same day funds. The Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.03,
2.11, 2.14 or 8.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of
Commitment Increase pursuant to Section 2.18 or an extension of the Termination
Date pursuant to Section 2.19, and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, as the
case may be, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b)           The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due. Each Lender that charges
an account of the Borrower in accordance with this Section agrees to promptly so
notify the Borrower, provided that the failure to give such notice shall not
affect the validity of such charge.

(c)           All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Effective Rate and of facility fees shall be made by the Agent on the basis of a
year of 360 days, except in the case of British Pounds which shall be made by
the Agent on the basis of a year of 365 days, and computations in respect of
Competitive Bid Advances shall be made by the Agent as specified in the
applicable Notice of Competitive Bid Borrowing (or, in each case of Advances
denominated in Foreign Currencies where market practice differs, in accordance
with market practice), in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or facility fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

21


--------------------------------------------------------------------------------


(d)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances or LIBO Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

(e)           Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Effective Rate in the case of
Advances denominated in Dollars or (ii) the cost of funds incurred by the Agent
in respect of such amount in the case of Advances denominated in Foreign
Currencies.

SECTION 2.14. Taxes. (a) Any and all payments by the Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.13, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Agent, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdictions in which such Lender or the Agent (as the case may
be) is otherwise subject to tax (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note to any Lender or the Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

(b)           In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

(c)           The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.14) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses not incurred by reason of gross negligence or willful misconduct on the
part of such Lender or the Agent) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender or
the Agent (as the case may be) makes written demand therefor.

(d)           Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section
8.02(a), the original or a certified copy of a receipt evidencing such payment.
In the case of any payment hereunder or under the Notes by or on behalf of the
Borrower through an account or branch outside the United States or by or on
behalf of the Borrower by a payor that is not a United States person, if the
Borrower determines that no Taxes are payable in respect thereof, the Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel as requested by and acceptable to the Agent
stating that such payment is exempt from Taxes. For purposes of this subsection
(d) and subsection (e), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.

22


--------------------------------------------------------------------------------


(e)           Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as requested
in writing by the Borrower (but only so long as such Lender remains lawfully
able to do so), shall provide each of the Agent and the Borrower with two
original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. In addition, each Lender agrees that from time to time after the
Effective Date, when a change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will deliver to
the Borrower and the Agent two new accurate and complete original signed copies
of Internal Revenue Service Form W-8BEN or W-8ECI, as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement or any Note,
unless any change in treaty, law or regulation has occurred after the date such
Lender becomes a party hereunder which renders all such forms inapplicable or
which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Borrower and the Agent.
If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
form W-BEN or W-ECI, that the Lender reasonably considers to be confidential,
the Lender shall give notice thereof to the Borrower and shall not be obligated
to include in such form or document such confidential information.

(f)            Each Initial Lender hereby confirms as of the Effective Date, and
each other Lender confirms as of the effective date of the Assignment and
Acceptance pursuant to which it becomes a party hereto, in favor of the Agent
and the Borrower that either (i) such Lender is not resident in the United
Kingdom and is beneficially entitled to the Advances and the interest thereon or
(ii) it is a bank as defined for the purposes of Section 349 of the Income and
Corporation Taxes Act of 1988 of the United Kingdom and is beneficially entitled
to the Advances and the interest thereon, and each Lender agrees to notify the
Agent if there is any change in its position from that set forth in this clause
(f).

(g)           For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form described in Section 2.14(e)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided, or if such form
otherwise is not required under subsection (e) above), such Lender shall not be
entitled to indemnification under Section 2.14(a) or (c) with respect to Taxes
imposed by the United States by reason of such failure; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.

(h)           Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances owing to it (other
than pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of its ratable share
of payments on account of the Revolving Credit Advances obtained by all the
Lenders, such Lender shall forthwith purchase

23


--------------------------------------------------------------------------------


from the other Lenders such participations in the Revolving Credit Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.15 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. The Borrower agrees that upon notice by any Lender
to the Borrower (with a copy of such notice to the Agent) to the effect that a
Revolving Credit Note is required or appropriate in order for such Lender to
evidence (whether for purposes of a permitted pledge, enforcement or otherwise)
the Revolving Credit Advances owing to, or to be made by, such Lender, the
Borrower shall promptly execute and deliver to such Lender a Revolving Credit
Note payable to the order of such Lender in a principal amount up to the
Commitment of such Lender.

(b)           The Register maintained by the Agent pursuant to Section 8.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from the Borrower hereunder and each
Lender’s share thereof.

(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for commercial
paper backstop, to finance acquisitions and for other general corporate purposes
of the Borrower and its Subsidiaries.

SECTION 2.18. Increase in the Aggregate Commitments. (a) The Borrower may, from
time to time, by notice to the Agent, request that the aggregate amount of the
Commitment be increased by an amount of $25,000,000 or an integral multiple
thereof (each a “Commitment Increase”) to be effective as of a date that is at
least 90 days prior to the scheduled final Termination Date then in effect (the
“Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitments at
any time exceed the aggregate amount of the Commitments as of the date hereof
plus $200,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date the applicable conditions
set forth in Article III shall be satisfied.

(b)           The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments, which shall be at least five Business Days prior to the Increase
Date (the “Commitment Date”). Each Lender that is willing to participate in

24


--------------------------------------------------------------------------------


such requested Commitment Increase (each an “Increasing Lender”) shall, in its
sole discretion, give written notice to the Agent on or prior to the Commitment
Date of the amount by which it is willing to increase its Commitment. If the
Lenders notify the Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Agent.

(c)           Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $10,000,000 or more. The Borrower, at its discretion, may withdraw its
request for a Commitment Increase at any time prior to the Increase Date.

(d)           On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee, and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with Section
2.19(c), an “Assuming Lender”) shall become a Lender party to this Agreement as
of such Increase Date and the Commitment of each Increasing Lender for such
requested Commitment Increase shall be so increased by such amount (or by the
amount allocated to such Lender pursuant to the last sentence of Section
2.18(b)) as of such Increase Date; provided, however, that the Agent shall have
received on or before such Increase Date the following, each dated such date:

(i)            (A) certified copies of resolutions of the Board of Directors of
the Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit D hereto;

(ii)           an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Borrower and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Borrower; and

(iii)          confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment as a percentage of the aggregate Revolving Credit Commitments
outstanding after giving effect to the relevant Commitment Increase) and, in the
case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender’s ratable portion of the Borrowings then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments outstanding after giving effect to the
relevant Commitment Increase ) over (ii) such Increasing Lender’s ratable
portion of the Borrowings then outstanding (calculated based on its Revolving
Credit Commitment (without giving effect to the relevant Commitment Increase) as
a percentage of the aggregate Revolving Credit Commitments (without giving
effect to the relevant Commitment Increase). After the Agent’s receipt of such
funds from each such Increasing Lender and each such Assuming Lender, the Agent
will promptly thereafter cause to be distributed like funds to the other Lenders
for the account of their respective Applicable Lending Offices in an amount to
each other Lender such that the aggregate amount of the outstanding Advances
owing to each Lender

25


--------------------------------------------------------------------------------


after giving effect to such distribution equals such Lender’s ratable portion of
the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment as a percentage of the aggregate Revolving Credit Commitments
outstanding after giving effect to the relevant Commitment Increase), and the
Borrower shall pay such Lender any amounts due pursuant to Section 8.04.

SECTION 2.19. Extension of Termination Date. (a) At least 30 days but not more
than 45 days prior to any or all of the first, second, third or fourth
anniversaries of the Effective Date, the Borrower, by written notice to the
Agent, may request an extension of the Termination Date in effect at such time
by one year from its then scheduled expiration. The Agent shall promptly notify
each Lender of such request, and each Lender shall in turn, in its sole
discretion, not later than 20 days prior to such anniversary date, notify the
Borrower and the Agent in writing as to whether such Lender will consent to such
extension. If any Lender shall fail to notify the Agent and the Borrower in
writing of its consent to any such request for extension of the Termination Date
at least 20 days prior to the applicable anniversary date, such Lender shall be
deemed to be a Non-Consenting Lender with respect to such request. The Agent
shall notify the Borrower not later than 15 days prior to the applicable
anniversary date of the decision of the Lenders regarding the Borrower’s request
for an extension of the Termination Date.

(b)           If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Article III shall be satisfied. If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.19, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.19
and the Commitment of such Lender is not assumed in accordance with subsection
(c) of this Section 2.19 on or prior to the applicable Extension Date, the
Commitment of such Non-Consenting Lender shall automatically terminate in whole
on such unextended Termination Date without any further notice or other action
by the Borrower, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.11, 2.14 and 8.04, and its
obligations under Section 7.05, shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for any requested extension of the Termination Date.

(c)           If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.19, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 10 days prior to the
Extension Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Borrower and the Agent. If after giving effect to the assignments of
Commitments described above there remain any Commitments of Non-Consenting
Lenders, the Borrower may arrange for one or more Consenting Lenders or other
Eligible Assignees as Assuming Lenders to assume, effective as of the Extension
Date, any Non-Consenting Lender’s Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Commitment of any such Assuming Lender as a result of
such substitution shall in no event be less than $10,000,000 unless the amount
of the Commitment of such Non-Consenting Lender is less than $10,000,000, in
which case such Assuming Lender shall assume all of such lesser amount; and
provided further that:

(i)            any such Consenting Lender or Assuming Lender shall have paid to
such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid facility fees owing to such Non-Consenting Lender as of the effective
date of such assignment;

(ii)           all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-

26


--------------------------------------------------------------------------------


Consenting Lender hereunder, as of the effective date of such assignment shall
have been paid to such Non-Consenting Lender; and

(iii)          with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 8.07(a) for such
assignment shall have been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent and (B) any such Consenting Lender shall have
delivered confirmation in writing satisfactory to the Borrower and the Agent as
to the increase in the amount of its Commitment. Upon the payment or prepayment
of all amounts referred to in clauses (i), (ii) and (iii) of the immediately
preceding sentence, each such Consenting Lender or Assuming Lender, as of the
Extension Date, will be substituted for such Non-Consenting Lender under this
Agreement and shall be a Lender for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged. Each Non-Consenting Lender being
replaced pursuant to this Section 2.19 shall deliver to the Agent any Note or
Notes held by such Non-Consenting Lender.

(d)           If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Borrower, and, subject to the
satisfaction of the applicable conditions in Article III, the Termination Date
then in effect shall be extended for the additional one-year period as described
in subsection (a) of this Section 2.19, and all references in this Agreement,
and in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Amendment and Restatement. This amendment
and restatement of the Existing Credit Agreement shall become effective on and
as of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

(a)           There shall have occurred no Material Adverse Change since
December 30, 2006.

(b)           There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) would be
reasonably likely to have a Material Adverse Effect other than the matters
described on Schedule 3.01(b) hereto (the “Disclosed Litigation”) or (ii)
purports to affect the legality, validity or enforceability of this Agreement or
any Note or the consummation of the transactions contemplated hereby, and there
shall have been no adverse change in the status, or financial effect on the
Borrower or any of its Subsidiaries, of the Disclosed Litigation from that
described on Schedule 3.01(b) hereto.

27


--------------------------------------------------------------------------------


(c)           Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Borrower and its Subsidiaries as they
shall have reasonably requested.

(d)           All governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e)           The Borrower shall have notified each Lender and the Agent in
writing as to the proposed Effective Date.

(f)            The Borrower shall have paid all accrued fees and expenses of the
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Agent to the extent invoiced prior to the Effective Date).

(g)           On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:

(i)            The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

(ii)           No event has occurred and is continuing that constitutes a
Default.

(h)           The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Revolving Credit Notes) in sufficient copies for each
Lender:

(i)            The Revolving Credit Notes to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.16.

(ii)           Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement and the Notes, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the Notes.

(iii)          A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.

(iv)          A favorable opinion of Susan F. Marrinan, General Counsel of the
Borrower, and a favorable opinion of Foley & Lardner, counsel to the Borrower,
substantially in the form of Exhibit D-1 and Exhibit D-2 hereto, respectively,
and as to such other matters as any Lender through the Agent may reasonably
request.

(v)           A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing,
Commitment Increase and Commitment Extension. The obligation of each Lender to
make a Revolving Credit Advance on the

28


--------------------------------------------------------------------------------


occasion of each Revolving Credit Borrowing and each Commitment Increase
pursuant to Section 2.18 and each extension of Commitments pursuant to Section
2.19 shall be subject to the conditions precedent that the Effective Date shall
have occurred and on the date of such Revolving Credit Borrowing, the applicable
Increase Date or the applicable Extension Date (a) the following statements
shall be true (and each of the giving of the applicable Notice of Revolving
Credit Borrowing, request for Commitment Increase, request for Commitment
Extension and the acceptance by the Borrower of the proceeds of such Revolving
Credit Borrowing shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing, request for Commitment Extension, such
Increase Date or such Extension Date such statements are true):

(i)            the representations and warranties contained in Section 4.01
(except, in the case of Revolving Credit Borrowings, the representations set
forth in the last sentence of subsection (e) thereof and in subsection (f)(i)
thereof) are correct on and as of such date, before and after giving effect to
such Revolving Credit Borrowing, such Commitment Increase or such Commitment
Extension and to the application of the proceeds therefrom, as though made on
and as of such date,

(ii)           no event has occurred and is continuing, or would result from
such Revolving Credit Borrowing, such Commitment Increase or such Commitment
Extension or from the application of the proceeds therefrom, that constitutes a
Default, and

(iii)          after giving effect to such Revolving Credit Borrowing, the
aggregate amount of the Borrower’s Debt (not including other transactions
relating to Snap-on Credit LLC) from any bank or financial institution or under
any commercial paper facility or debt securities or securitization program
outstanding will not exceed $700,000,000 or, if greater, the amount authorized
by resolutions of the Board of Directors in effect on the date of such Revolving
Credit Borrowing;

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (ii) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower of the proceeds of such Competitive Bid Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Competitive
Bid Borrowing such statements are true):

(a)           the representations and warranties contained in Section 4.01 are
correct on and as of the date of such Competitive Bid Borrowing, before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date,

(b)           no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default,

(c)           no event has occurred and no circumstance exists as a result of
which the information concerning the Borrower that has been provided to the
Agent and each Lender by the Borrower in connection herewith would include an
untrue statement of a material fact or omit to state any material fact or any
fact necessary to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading, and

29


--------------------------------------------------------------------------------


(d)           after giving effect to such Competitive Bid Borrowing, the
aggregate amount of the Borrower’s Debt (not including other transactions
relating to Snap-on Credit LLC) from any bank or financial institution or under
any commercial paper facility or debt securities or securitization program
outstanding will not exceed $700,000,000 or, if greater, the amount authorized
by resolutions of the Board of Directors in effect on the date of such
Competitive Bid Borrowing.

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders and the Borrower
of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a)           The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.

(b)           The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting the Borrower.

(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required as a condition to the due execution, delivery and performance
by the Borrower of this Agreement or the Notes to be delivered by it.

(d)           This Agreement has been, and each of the Notes to be delivered by
it when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with their respective terms.

(e)           The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 30, 2006, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of Deloitte & Touche LLP, independent
public accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2007, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the three months
then ended, duly certified by the chief financial officer of the Borrower,
copies of which have been furnished to each Lender, fairly present, subject, in
the case of said balance sheet as at March 31, 2007, and said statements of
income and cash flows for the three months then ended, to the absence of
footnotes and to year-end audit adjustments, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied. Since December 30, 2006, there has
been no Material Adverse Change.

30


--------------------------------------------------------------------------------


(f)            There is no pending or threatened action, suit, investigation,
litigation or proceeding, including, without limitation, any Environmental
Action, affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) would be reasonably likely to have a
Material Adverse Effect (other than the Disclosed Litigation) or (ii) purports
to affect the legality, validity or enforceability of this Agreement or any Note
or the consummation of the transactions contemplated hereby, and there has been
no materially adverse change in the status, or financial effect on the Borrower
or any of its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto.

(g)           The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

(h)           The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

(a)           Compliance with Laws, Etc. Comply, and cause each of its Material
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws the violation of which would have a Material Adverse Effect.

(b)           Payment of Taxes, Etc. Pay and discharge, and cause each of its
Material Subsidiaries to pay and discharge, before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
would by law become a Lien upon its property (other than Liens of the type
described in clause (b) of the definition of “Permitted Liens”); provided,
however, that neither the Borrower nor any of its Material Subsidiaries shall be
required to pay or discharge any such tax, assessment, charge or claim that is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.

(c)           Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates;
provided, however, that the Borrower and its Subsidiaries may self-insure to the
same extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and to the extent consistent with prudent business practice.

(d)           Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each of its Material Subsidiaries to preserve and maintain, its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that the Borrower and such Subsidiaries may consummate any transaction
permitted under Section 5.02(b) and provided further that neither the Borrower
nor any of its Material Subsidiaries shall be required to preserve any right or
franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the

31


--------------------------------------------------------------------------------


business of the Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lenders.

(e)           Visitation Rights. At any reasonable time and from time to time
and, so long as no Default has occurred and is continuing, upon reasonable
notice, permit the Agent or any of the Lenders or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Borrower and any of its Material
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Material Subsidiaries with any of their officers or directors and
with their independent certified public accountants.

(f)            Keeping of Books. Keep, and cause each of its Material
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Subsidiary in accordance with generally
accepted accounting principles in effect from time to time.

(g)           Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Material Subsidiaries to maintain and preserve, all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

(h)           Transactions with Affiliates. Conduct, and cause each of its
Material Subsidiaries to conduct, all transactions otherwise permitted under
this Agreement with any of their Affiliates other than the Borrower or a
wholly-owned Subsidiary of the Borrower on terms that are fair and reasonable
and no less favorable to the Borrower or such Subsidiary than it would obtain in
a comparable arm’s-length transaction with a Person not an Affiliate, provided
that the Borrower and its Subsidiaries may transact business with Snap-On Credit
LLC on a basis consistent with past practice.

(i)            Reporting Requirements. Furnish to the Agent:

(i)            as soon as available and in any event within 60 days after the
end of each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to the absence of footnotes and to year-end audit adjustments) by the
chief financial officer or treasurer of the Borrower as having been prepared in
accordance with generally accepted accounting principles and certificates of the
chief financial officer or treasurer of the Borrower as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP;

(ii)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Borrower, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, containing the Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and Consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by Deloitte & Touche LLP or other independent
public accountants acceptable to the Required Lenders and certificates of the
chief financial officer or treasurer of the Borrower as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP;

32


--------------------------------------------------------------------------------


(iii)          as soon as possible and in any event within five Business Days
after an executive officer of the Borrower knows or should have known of the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer or treasurer of the Borrower setting forth
details of such Default and the action that the Borrower has taken and proposes
to take with respect thereto;

(iv)          promptly after the sending or filing thereof, copies of all
reports that the Borrower sends to any of its securityholders as such, and
copies of all reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and
registration statements (other than the exhibits thereto) that the Borrower or
any Subsidiary files with the Securities and Exchange Commission or any national
securities exchange;

(v)           promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);

(vi)          promptly after the adoption thereof, notice of the increased
amount of the Borrower’s Debt (not including other transactions relating to
Snap-on Credit LLC) from any bank or financial institution or under any
commercial paper facility or debt securities or securitization program
authorized to be outstanding, together with certified copies of the resolutions
of the Board of Directors of the Borrower approving such increase; and

(vii)         such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not:

(a)           Liens, Etc. Create or suffer to exist, or permit any of its
Material Subsidiaries to create or suffer to exist, any Lien on or with respect
to any of its properties, whether now owned or hereafter acquired, or assign for
security purposes, or permit any of its Material Subsidiaries to assign for
security purposes, any right to receive income, other than:

(i)            Permitted Liens,

(ii)           purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any Material Subsidiary in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Debt incurred solely for the purpose of financing the acquisition of
such property or equipment, or Liens existing on such property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired (and related property), and no such extension, renewal
or replacement shall extend to or cover any properties not theretofore subject
to the Lien being extended, renewed or replaced, provided further that the
aggregate principal amount of the indebtedness secured by the Liens referred to
in this clause (ii) shall not exceed $50,000,000,

(iii)          the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto,

(iv)          Liens on (or assignments of) property of a Person existing at the
time such Person is merged into or consolidated with the Borrower or any
Material Subsidiary of the Borrower or becomes a Material Subsidiary of the
Borrower; provided that such Liens or

33


--------------------------------------------------------------------------------


assignments were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with the Borrower or such Subsidiary or acquired by
the Borrower or such Subsidiary,

(v)           other Liens or assignments securing Debt and other obligations in
an aggregate principal amount not to exceed $50,000,000 at any time outstanding,

(vi)          Liens or assignments arising in connection with a Permitted
Receivables Financing,

(vii)         the replacement, extension or renewal of any Lien or assignment
permitted by clause (iii) or (iv) above upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of the Debt or other
obligation secured thereby, and

(viii)        Liens on proceeds of any of the assets permitted to be the subject
of any Lien or assignment permitted by this Section 5.02(a).

(b)           Mergers, Etc. Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to, any Person, or permit any of its Material
Subsidiaries to do so, except that (i) any Material Subsidiary of the Borrower
may merge or consolidate with or into, or transfer, convey or dispose of assets
to, any other Subsidiary of the Borrower, (ii) any Material Subsidiary of the
Borrower may merge into or transfer, convey or dispose of assets to the Borrower
and (iii) the Borrower may merge into a wholly owned Subsidiary of the Borrower
that has no material assets or liabilities for the sole purpose of changing the
state of incorporation of the Borrower if the surviving corporation shall
expressly assume the liabilities of the Borrower under this Agreement and the
Notes, provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom
and provided, further, that the foregoing shall not restrict the Borrower or its
Material Subsidiaries in respect of dispositions of inventory, cash or obsolete,
used or surplus equipment in the ordinary course of business or in respect of
any Permitted Receivables Financing.

(c)           Accounting Changes. Make or permit, or permit any of its Material
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles.

(d)           Change in Nature of Business. Make, or permit any of its Material
Subsidiaries to make, any material change in the nature of the business of the
Borrower and its Subsidiaries taken as a whole as carried on at the date hereof.

SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will either:

(a)           Leverage Ratio. Maintain, as at the end of each fiscal quarter, a
ratio of Consolidated Debt to the sum of Consolidated Debt plus shareholders’
equity of not greater than 0.60 to 1.00; or

(b)           Interest Coverage Ratio. Maintain, as at the end of each fiscal
quarter, a ratio of Consolidated Debt to EBITDA for the four fiscal quarters
then ended of not less than 3.50 to 1.00.

34


--------------------------------------------------------------------------------


ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)           The Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable; or the Borrower shall fail to pay any interest
on any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or

(b)           Any representation or warranty made by the Borrower herein or by
the Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made; or

(c)           (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), (e) or (i), 5.02 or 5.03, or
(ii) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender; or

(d)           The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt (other than Debt owed to the
Borrowers or any of its Subsidiaries) that is outstanding in a principal or net
amount of at least $50,000,000 in the aggregate (but excluding Debt outstanding
hereunder) of the Borrower or such Subsidiary (as the case may be), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(e)           The Borrower or any of its Material Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Borrower or any of its Material Subsidiaries seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed for
a period of 60 days, or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any of its
Material Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

(f)            Judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against the Borrower or any of
its Material Subsidiaries with respect to which (i) enforcement proceedings
shall have been commenced by any creditor upon such judgments or orders or (ii)
there shall be any period of 10 consecutive days during which a stay of
enforcement of such judgments or orders, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default or included in the calculation of the
aggregate amount of judgments or orders under this Section 6.01(f) if and for so
long as (i) the amount of such judgment or order is covered by a valid and
binding policy of insurance between the defendant and the

35


--------------------------------------------------------------------------------


insurer covering payment thereof and (ii) such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified of, and has not disputed the
claim made for payment of, the amount of such judgment or order; or

(g)           Any non-monetary judgment or order shall be rendered against the
Borrower or any of its Subsidiaries that would be reasonably expected to have a
Material Adverse Effect, and there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(h)           (i) Any Person or two or more Persons acting in concert (other
than any Related Person) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of the
Borrower (or other securities convertible into such Voting Stock) representing
30% or more of the combined voting power of all Voting Stock of the Borrower; or
(ii) during any period of up to 12 consecutive calendar months, commencing after
the date of this Agreement, individuals who at the beginning of such 12-month
period were directors of the Borrower shall cease for any reason to constitute a
majority of the board of directors of the Borrower (except to the extent that
individuals who at the beginning of such 12-month period were replaced by
individuals (x) elected by a majority of the remaining members of the board of
directors of the Borrower or (y) nominated for election by a majority of the
remaining members of the board of directors of the Borrower and thereafter
elected as directors by the shareholders of the Borrower); or

(i)            The Borrower or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur liability in excess of $50,000,000 in the
aggregate as a result of one or more of the following: (i) the occurrence of any
ERISA Event; (ii) the partial or complete withdrawal of the Borrower or any of
its ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.

36


--------------------------------------------------------------------------------


SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender that made
any Advance as the holder of the Debt resulting therefrom until the Agent
receives and accepts an Assumption Agreement entered into by an Assuming Lender
as provided in Section 2.18 or 2.19, as the case may be, or an Assignment and
Acceptance entered into by such Lender, as assignor, and an Eligible Assignee,
as assignee, as provided in Section 8.07; (ii) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (vi) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier or telegram) believed by it to
be genuine and signed or sent by the proper party or parties.

SECTION 7.03. JPMCB and Affiliates. With respect to its Commitment, the Advances
made by it and the Note issued to it, JPMCB shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include JPMCB in its individual capacity. JPMCB
and its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Borrower, any of its Subsidiaries and any
Person who may do business with or own securities of the Borrower or any such
Subsidiary, all as if JPMCB were not the Agent and without any duty to account
therefor to the Lenders.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Revolving Credit Advances then owed to each of them (or
if no Revolving Credit Advances are at the time outstanding, ratably according
to the respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent under
this Agreement (collectively, the “Indemnified Costs”), provided that no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable counsel
fees) incurred by the Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Agent is not reimbursed for such expenses by the Borrower. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor

37


--------------------------------------------------------------------------------


Agent with the consent, not to be unreasonably withheld or delayed, of the
Borrower so long as no Default has occurred and is continuing. If no successor
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders and with the consent, not
to be unreasonably withheld or delayed, of the Borrower so long as no Default
has occurred and is continuing, appoint a successor Agent, which shall be a
commercial bank organized under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

SECTION 7.07. Other Agents. Each Lender hereby acknowledges that neither the
syndication agent nor any other Lender designated as any “Co-Agent” on the
signature pages hereof has any liability hereunder other than in its capacity as
a Lender.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following: (a)
waive any of the conditions specified in Section 3.01, (b) other than in
accordance with Section 2.18, increase the Commitments of the Lenders or subject
the Lenders to any additional obligations, (c) reduce the principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder, (d) other than in accordance with Section 2.19, postpone any date
fixed for any payment of principal of, or interest on, the Revolving Credit
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Revolving Credit Advances, or the number of Lenders, that shall be required for
the Lenders or any of them to take any action hereunder or (f) amend this
Section 8.01; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Agent in addition to the Lenders required
above to take such action, affect the rights or duties of the Agent under this
Agreement or any Note.

SECTION 8.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be (x) in writing (including telecopier or telegraphic
communication) and sent by reputable overnight courier, telecopied, telegraphed
or delivered or (y) as and to the extent set forth in Section 8.02(b) and in the
proviso to this Section 8.02(a), if to the Borrower, at its address at 10801
Corporate Drive, Pleasant Prairie, Wisconsin 53158, Attention: Martin M. Ellen,
Senior Vice President and Chief Financial Officer, and Jeffrey F. Kostrzewa,
Director Treasury Operations and Finance, with copies to 10801 Corporate Drive,
Pleasant Prairie, Wisconsin 53158, Attention: Susan F. Marrinan, General
Counsel]; if to any Initial Lender, at its Domestic Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender, at its Domestic
Lending Office specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender; and if to the Agent, at its
address at JPMorgan Loan Services, JPMorgan Chase Bank, 10 South Dearborn,
7th Floor, Chicago, IL 60603, Tel: 312-385-7090, Fax: 312-385-7097, email:
edna.guerra@jpmchase.com, Attention: Edna Guerra; or, as to the Borrower or the
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Borrower and the
Agent, provided that materials required to be delivered pursuant to Section
5.01(i)(i), (ii) or (iv) shall be delivered to the Agent as specified in Section
8.02(b) or as otherwise specified to the Borrower by the Agent. All such notices
and communications shall, when mailed, telecopied, telegraphed or e-mailed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by e-mail, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VII shall not be
effective until received by the Agent. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any

38


--------------------------------------------------------------------------------


provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

(b)           So long as JPMCB or any of its Affiliates is the Agent,
notwithstanding anything to the contrary herein, materials required to be
delivered pursuant to Section 5.01(i)(i), (ii) and (iv) shall be delivered to
the Agent in an electronic medium in a format acceptable to the Agent and the
Lenders by e-mail at large.corporate.agency@jpmchase.com. The Borrower agrees
that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
Communications on Intralinks or a substantially similar electronic system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

(c)           Each Lender agrees that any notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay promptly (and
in any event within 10 days) after demand all costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable fees and expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Borrower further agrees to pay on
demand all costs and expenses of the Agent and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 8.04(a).

(b)           The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or (ii) the actual or alleged presence of Hazardous Materials on
any property of the Borrower or any of its Subsidiaries, except to the extent
(x) such claim, damage, loss, liability or expense resulted from such
Indemnified

39


--------------------------------------------------------------------------------


Party’s gross negligence or willful misconduct, (y) such claim, damage, loss,
liability or expense arises from a litigation or proceeding among Lenders or (z)
except to the extent payable under Section 8.04(a), such claim, damage loss,
liability or expense arises in connection with the preparation, execution,
delivery, administration, modification or amendment of this Agreement. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c)           If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance, LIBO Rate Advance or Local Rate Advance is made by the Borrower to
or for the account of a Lender other than on the last day of the Interest Period
for such Advance, as a result of a payment or Conversion pursuant to Section
2.08(d) or (e), 2.10 or 2.12, acceleration of the maturity of the Notes pursuant
to Section 6.01 or for any other reason, or by an Eligible Assignee to a Lender
other than on the last day of the Interest Period for such Advance upon an
assignment of rights and obligations under this Agreement pursuant to Section
8.07 as a result of a demand by the Borrower pursuant to Section 8.07(a), the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

(d)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate (but not including any insurance premiums) to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its Affiliates may
have.

SECTION 8.06. Binding Effect. This Agreement shall become effective upon
satisfaction of the conditions precedent set forth in Section 3.01 and when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agent and each Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lenders.

SECTION 8.07. Assignments and Participations. (a) Each Lender may and, if
demanded by the Borrower (so long as no Default shall have occurred and be
continuing and following a demand by such Lender pursuant to Section 2.11 or
2.14 or a notice given by such Lender pursuant to Section 2.12) upon at least
five Business Days’ notice to such Lender and the Agent, will assign to one or
more Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the

40


--------------------------------------------------------------------------------


Revolving Credit Advances owing to it and the Revolving Credit Note or Notes
held by it); provided, however, that (i) each such assignment shall be of a
constant, and not a varying, percentage of all rights and obligations under this
Agreement (other than any right to make Competitive Bid Advances, Competitive
Bid Advances owing to it and Competitive Bid Notes), (ii) except in the case of
an assignment to a Person that, immediately prior to such assignment, was a
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, (iii) each
such assignment shall be to an Eligible Assignee, (iv) each such assignment made
as a result of a demand by the Borrower pursuant to this Section 8.07(a) shall
be arranged by the Borrower after consultation with the Agent and shall be
either an assignment of all of the rights and obligations of the assigning
Lender under this Agreement or an assignment of a portion of such rights and
obligations made concurrently with another such assignment or other such
assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Borrower pursuant to this
Section 8.07(a) unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, and (vi) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Revolving Credit Note
subject to such assignment and a processing and recordation fee of $3,500. Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Acceptance, (x) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (y) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi)
such assignee appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement as
are delegated to the Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Note or Notes subject to such assignment, the
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

41


--------------------------------------------------------------------------------


(d)           The Agent shall maintain at its address referred to in Section
8.02 a copy of each Assumption Agreement and each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e)           Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation. The Borrower agrees that
each participant shall be entitled to the benefits of Sections 2.11, 2.14 and
8.04(b) and (c) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to this Section 8.07; provided that no
participant shall be entitled to receive any greater amount pursuant to any such
section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such participant had no such participation occurred.

(f)            Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
8.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Confidential Information relating to the
Borrower received by it from such Lender.

(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Bank”) may grant to any of its Affiliates (a “Funding
Agent”), identified as such in writing from time to time by the Granting Bank to
the Agent and the Borrower, the option to provide to the Borrower all or any
part of any Advance that such Granting Bank would otherwise be obligated to make
to the Borrower pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any Funding Agent to make any Advance, (ii) if
a Funding Agent elects not to exercise such option or otherwise fails to provide
all or any part of such Advance, the Granting Bank shall be obligated, as a
principal and not as a surety, to make such Advance pursuant to the terms
hereof. The making of an Advance by a Funding Agent hereunder shall utilize the
Commitment of the Granting Bank to the same extent, and as if, such Advance were
made by such Granting Bank. Each party hereto hereby agrees that no Funding Bank
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Bank).
Notwithstanding the foregoing, neither any such grant made hereunder nor the
holding of interest hereunder by any Funding Agent shall increase any of the
Borrower’s obligations and/or liabilities (including without limitation tax
liabilities and other indemnities) which the Borrower has but for such grant or
holding of interest (“Funding Agent Liabilities”) and the Granting Bank shall
hold the Borrower harmless and indemnify the Borrower from and against any and
all Funding Agent Liabilities. Each party hereto agrees that the Granting Bank
shall, for all purposes, including any amendment, waiver or modification of this
Agreement, the Notes, or any document related thereto, remain the lender of
record hereunder.

(h)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation,

42


--------------------------------------------------------------------------------


the Advances owing to it and any Note or Notes held by it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

SECTION 8.08. Confidentiality. The Agent and the Lenders shall maintain the
confidentiality of the Confidential Information. Neither the Agent nor any
Lender shall disclose any Confidential Information to any other Person without
the consent of the Borrower, other than (a) to the Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors and, as
contemplated by Section 8.07(f), to actual or prospective assignees and
participants (it being understood that such disclosure shall be made solely in
connection with the transactions contemplated hereby and the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential on substantially the same terms as provided herein), (b) as
required by any law, rule or regulation or judicial process, and (c) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking; provided, however, that with respect to disclosures
pursuant to clauses (b) and (c) of this Section, unless prohibited by law or
applicable court order, each Lender and the Agent shall attempt to notify the
Borrower of any request by any governmental agency or representative thereof or
other Person for disclosure of Confidential Information after receipt of such
request, and if reasonable, practicable and permissible, before disclosure of
such Confidential Information.

SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8.11. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at JPMCB’s principal office in London at 11:00 A.M. (London
time) on the Business Day preceding that on which final judgment is given.

(b)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Foreign Currency into Dollars, the
parties agree to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Foreign Currency with Dollars at
JPMCB’s principal office in London at 11:00 A.M. (London time) on the Business
Day preceding that on which final judgment is given.

(c)           The obligation of the Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the Borrower such excess.

SECTION 8.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in

43


--------------------------------------------------------------------------------


respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
The Borrower hereby irrevocably consents to the service of process in any action
or proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, with an additional notice by
telecopier or by reputable overnight delivery service, to the Borrower at its
address specified pursuant to Section 8.02. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Agreement or the Notes in the courts of any jurisdiction.

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 8.13. Substitution of Currency. If a change in any Foreign Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate and LIBO Rate) will be amended
to the extent determined by the Agent (acting reasonably and in consultation
with the Borrower) to be necessary to reflect the change in currency and to put
the Lenders and the Borrower in the same position, so far as possible, that they
would have been in if no change in such Foreign Currency had occurred. No such
change in currency nor any economic consequences resulting therefrom shall (a)
give rise to any right to terminate prematurely, contest, cancel, rescind,
alter, modify or renegotiate the provisions of this Agreement or (b) discharge,
excuse or otherwise affect the performance of any obligations of any of the
Borrower or the Lenders under this Agreement.

SECTION 8.14. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56,
signed into law October 26, 2001 (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide such information and
take such actions as are reasonably requested by the Agent or any Lenders in
order to assist the Agent and the Lenders in maintaining compliance with the
Patriot Act.

SECTION 8.15. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

44


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

SNAP-ON INCORPORATED

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

THE AGENT

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

INITIAL LENDERS

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

CITIBANK, N.A.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

UBS LOAN FINANCE LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BARCLAYS BANK PLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

45


--------------------------------------------------------------------------------


 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BANK OF CHINA NEW YORK BRANCH

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FIFTH THIRD BANK

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ROYAL BANK OF CANADA

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

INTESA SANPAOLO S.p.A.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

46


--------------------------------------------------------------------------------


 

SOCIETE GENERALE

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

SVENSKA HANDELSBANKEN AB (PUBL)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

47


--------------------------------------------------------------------------------


SCHEDULE I
TO THE
AMENDMENT AND RESTATEMENT

COMMITMENTS AND APPLICABLE LENDING OFFICES

Name of Initial Lender

 

Commitment

 

Domestic Lending Office

 

Eurocurrency Lending Office

 

Banco Bilbao Vizcaya Argentaria S.A.

 

$

27,000,000

 

1345 Avenue of the Americas
45th Floor
New York, NY 10105
Attn: Hector Villegas
T: 212 728-1513
F: 212 333-2904

 

1345 Avenue of the Americas
45th Floor
New York, NY 10105
Attn: Hector Villegas
T: 212 728-1513
F: 212 333-2904

 

 

 

 

 

 

 

 

 

Bank of China New York Branch

 

$

27,000,000

 

410 Madison Avenue
New York, NY 10017
Attn: Elaine Ho
T: 212 935-3101 x281
F: 646 840-1796

 

410 Madison Avenue
New York, NY 10017
Attn: Elaine Ho
T: 212 935-3101 x281
F: 646 840-1796

 

 

 

 

 

 

 

 

 

Barclays Bank PLC

 

$

37,000,000

 

200 Park Avenue
New York, NY 10166
Attn: Jason Yoo
T: 212 412-3432
F: 212 412-5308

 

200 Park Avenue
New York, NY 10166
Attn: Jason Yoo
T: 212 412-3432
F: 212 412-5308

 

 

 

 

 

 

 

 

 

Citibank, N.A.

 

$

56,000,000

 

Two Penns Way
New Castle, DE 19720
Attn: Maureen Prytula
T: 302 894-6089
F: 302 894-6120

 

Two Penns Way
New Castle, DE 19720
Attn: Maureen Prytula
T: 302 894-6089
F: 302 894-6120

 

 

 

 

 

 

 

 

 

Credit Suisse, Cayman Islands Branch

 

$

27,000,000

 

One Madison Avenue
New York, NY 10010
Attn: Loan Closers
T: 212 325-9041
F: 212 325-9049

 

One Madison Avenue
New York, NY 10010
Attn: Loan Closers
T: 212 325-9041
F: 212 325-9049

 

 

 

 

 

 

 

 

 

Fifth Third Bank

 

$

27,000,000

 

38 Fountain Square Plaza
MD 109046
Cincinnati, OH 45202
Attn: Andrew Jones
T: 513 534-0836
F: 513 534-5947

 

38 Fountain Square Plaza
MD 109046
Cincinnati, OH 45202
Attn: Andrew Jones
T: 513 534-0836
F: 513 534-5947

 

 

 

 

 

 

 

 

 

Intesa Sanpaolo S.p.A

 

$

27,000,000

 

245 Park Avenue
35th floor
New York, NY 10167
Attn: Robert Wurster
T: 212 692-3160
F: 212 692-3178

 

245 Park Avenue
35th floor
New York, NY 10167
Attn: Robert Wurster
T: 212 692-3160
F: 212 692-3178

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

56,000,000

 

10 S. Dearborn St., 7th Floor
Suite IL1-0010
Chicago, IL 60603
Attn: Marlene Zanoria-Schultz
T: 312-385-7071
F: 312 385-7096

 

10 S. Dearborn St., 7th Floor
Suite IL1-0010
Chicago, IL 60603
Attn: Marlene Zanoria-Schultz
T: 312-385-7071
F: 312 385-7096

 

 


--------------------------------------------------------------------------------


 

Mizuho Corporate Bank, Ltd.

 

$

43,000,000

 

1800 Plaza Ten
Jersey City, NJ 07311
Attn: Nicole Ferrara
T: 201 626-9341
F: 201 626-9913

 

1800 Plaza Ten
Jersey City, NJ 07311
Attn: Nicole Ferrara
T: 201 626-9341
F: 201 626-9913

 

 

 

 

 

 

 

 

 

The Northern Trust Company

 

$

27,000,000

 

50 S. LaSalle Street
Chicago, IL 60675
Attn: Linda Honda
T: 312 444-3532
F: 312 630-1566

 

50 S. LaSalle Street
Chicago, IL 60675
Attn: Linda Honda
T: 312 444-3532
F: 312 630-1566

 

 

 

 

 

 

 

 

 

Royal Bank of Canada

 

$

27,000,000

 

One Liberty Plaza
New York, NY 10006
Attn: Manager, Loans Administration
T: 212 428-6322
F: 212 428-2372

 

One Liberty Plaza
New York, NY 10006
Attn: Manager, Loans Administration
T: 212 428-6322
F: 212 428-2372

 

 

 

 

 

 

 

 

 

Societe Generale

 

$

27,000,000

 

560 Lexington Avenue
New York, NY 10022
Attn: Sylvia Pace
T: 212 278-6931
F: 212 278-7343

 

560 Lexington Avenue
New York, NY 10022
Attn: Sylvia Pace
T: 212 278-6931
F: 212 278-7343

 

 

 

 

 

 

 

 

 

Svenska Handelsbanken AB (publ)

 

$

22,000,000

 

875 Third Ave
4th Floor
New York, NY 10022
Attn: Marcus Ronnestam
Tel: 212-326-5155
Fax: 212-326-2705

 

875 Third Ave
4th Floor
New York, NY 10022
Attn: Marcus Ronnestam
Tel: 212-326-5155
Fax: 212-326-2705

 

 

 

 

 

 

 

 

 

UBS Loan Finance LLC

 

$

43,000,000

 

677 Washington Blvd
Stamford, CT 06901
Attn: Shaneequa Thomas
T: 203 719-3385
F: 203 719-3888

 

677 Washington Blvd
Stamford, CT 06901
Attn: Shaneequa Thomas
T: 203 719-3385
F: 203 719-3888

 

 

 

 

 

 

 

 

 

U.S. Bank National Association

 

$

27,000,000

 

777 E. Wisconsin Ave.
Milwaukee, WI 53202
Attn: Janell Stanosz
T: 414 765-4419
F: 414 765-5367

 

777 E. Wisconsin Ave.
Milwaukee, WI 53202
Attn: Janell Stanosz
T: 414 765-4419
F: 414 765-5367

 

 

Total Commitment   =   U.S. $500,000,000

2


--------------------------------------------------------------------------------


Schedule 1.01

MANDATORY COST FORMULAE

1.                                       The Mandatory Cost (to the extent
applicable) is an addition to the interest rate to compensate Lenders for the
cost of compliance with:

(a)                                  the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions); or

(b)                                 the requirements of the European Central
Bank.

2.                                       On the first day of each Interest
Period (or as soon as possible thereafter) the Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Agent as a weighted average of the Lenders’ Additional Cost
Rates (weighted in proportion to the percentage participation of each Lender in
the relevant Advance) and will be expressed as a percentage rate per annum. The
Agent will, at the request of the Borrower or any Lender, deliver to the
Borrower or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.

3.                                       The Additional Cost Rate for any Lender
lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Agent. This percentage will be
certified by such Lender in its notice to the Agent to be its reasonable
determination of the cost (expressed as a percentage of such Lender’s
participation in all Advances made from such Lending Office) of complying with
the minimum reserve requirements of the European Central Bank in respect of
Advances made from that Lending Office.

4.                                       The Additional Cost Rate for any Lender
lending from a Lending Office in the United Kingdom will be calculated by the
Agent as follows:

(a)                                  in relation to any Advance in Sterling:

AB+C(B-D)+E x 0.01

 

per cent per annum

100 - (A+C)

 

(b)                                 in relation to any Advance in any currency
other than Sterling:

E x 0.01

 

per cent per annum

300

 

Where:

“A”                          is the percentage of Eligible Liabilities (assuming
these to be in excess of any stated minimum) which that Lender is from time to
time required to maintain as an interest free cash ratio deposit with the Bank
of England to comply with cash ratio requirements.

“B”                            is the percentage rate of interest (excluding the
Applicable Rate, the Mandatory Cost and any interest charged on overdue amounts
pursuant to the first sentence of Section 2.08(b) and, in the case of interest
(other than on overdue amounts) charged at the Default Rate, without counting
any increase in interest rate effected by the charging of the Default Rate)
payable for the relevant Interest Period of such Advance.

“C”                            is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.


--------------------------------------------------------------------------------


“D”                           is the percentage rate per annum payable by the
Bank of England to the Agent on interest bearing Special Deposits.

“E”                             is designed to compensate Lenders for amounts
payable under the Fees Rules and is calculated by the Agent as being the average
of the most recent rates of charge supplied by the Lenders to the Agent pursuant
to paragraph 7 below and expressed in pounds per £1,000,000.

5.                                       For the purposes of this Schedule:

(a)                                  “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

(b)                                 “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

(c)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees Rules
but taking into account any applicable discount rate); and

(d)                                 “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

6.                                       In application of the above formulae,
A, B, C and D will be included in the formulae as percentages (i.e. 5% will be
included in the formula as 5 and not as 0.05). A negative result obtained by
subtracting D from B shall be taken as zero. The resulting figures shall be
rounded to four decimal places.

7.                                       If requested by the Agent or the
Borrower, each Lender with a Lending Office in the United Kingdom or a
Participating Member State shall, as soon as practicable after publication by
the Financial Services Authority, supply to the Agent and the Borrower, the rate
of charge payable by such Lender to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by such Lender as being the
average of the Fee Tariffs applicable to such Lender for that financial year)
and expressed in pounds per £1,000,000 of the Tariff Base of such Lender.

8.                                       Each Lender shall supply any
information required by the Agent for the purpose of calculating its Additional
Cost Rate. In particular, but without limitation, each Lender shall supply the
following information in writing on or prior to the date on which it becomes a
Lender:

(a)                                  the jurisdiction of the Lending Office out
of which it is making available its participation in the relevant Advance; and

(b)                                 any other information that the Agent may
reasonably require for such purpose.

Each Lender shall promptly notify the Agent in writing of any change to the
information provided by it pursuant to this paragraph.

9.                                       The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Lender for the purpose
of E above shall be determined by the Agent based upon the information supplied
to it pursuant to paragraphs 7 and 8 above and on the assumption that, unless a
Lender notifies the Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as its Lending Office.

2


--------------------------------------------------------------------------------


10.                                 The Agent shall have no liability to any
Person if such determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

11.                                 The Agent shall distribute the additional
amounts received as a result of the Mandatory Cost to the Lenders on the basis
of the Additional Cost Rate for each Lender based on the information provided by
each Lender pursuant to paragraphs 3, 7 and 8 above.

12.                                 Any determination by the Agent pursuant to
this Schedule in relation to a formula, the Mandatory Cost, an Additional Cost
Rate or any amount payable to a Lender shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

13.                                 The Agent may from time to time, after
consultation with the Borrower and the Lenders, determine and notify to all
parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

3


--------------------------------------------------------------------------------


Schedule 3.01(b)

Disclosed Litigation

On May 16, 2006, Snap-on reached an agreement to settle certain legal matters
related to certain then current and former franchisees on a class basis. The
court gave its final approval to the class settlement on October 27, 2006. Under
the terms of the settlement, Snap-on agreed to make payments to claimants and
class counsel, plus incur certain other costs and expenses. Snap-on recorded a
$38.0 million pretax charge in the second quarter of 2006 representing its best
estimate to settle these legal matters. As of June 30, 2007, the majority of the
settlement funds, including payments to the class participants made in the first
quarter of 2007, have been disbursed. Snap-on has not admitted any wrongdoing by
way of this settlement.


--------------------------------------------------------------------------------


Schedule 5.02(a)

Liens

None.


--------------------------------------------------------------------------------


EXHIBIT A-1—FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

U.S.$                                 

Dated:                               , 200  

 

FOR VALUE RECEIVED, the undersigned, SNAP-ON INCORPORATED, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                                   (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date applicable to
the Lender (each as defined in the Credit Agreement referred to below) the
principal sum of U.S.$[amount of the Lender’s Commitment in figures] or, if
less, the aggregate principal amount of the Revolving Credit Advances made by
the Lender to the Borrower pursuant to the Five Year Credit Agreement dated as
of [            ], 2007 among the Borrower, the Lender and certain other lenders
parties thereto, J.P. Morgan Securities Inc. and Citigroup Global Markets Inc.,
as joint lead arrangers and joint bookrunners, and JPMorgan Chase Bank, N.A., as
Agent for the Lender and such other lenders (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to the Agent
at its account maintained at [                              ], in same day funds
and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Revolving Credit Advance owing
to the Lender by the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note.

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note, (ii) contains provisions for
determining the Dollar Equivalent of Revolving Credit Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

SNAP-ON INCORPORATED

 

 

 

By

 

 

 

Title:

 


--------------------------------------------------------------------------------


ADVANCES AND PAYMENTS OF PRINCIPAL

Date

 

Amount of
Advance

 

Amount of
Principal Paid
or Prepaid

 

Unpaid Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A-2—FORM OF
COMPETITIVE BID
PROMISSORY NOTE

U.S.$                             

Dated:                               , 200  

 

FOR VALUE RECEIVED, the undersigned, SNAP-ON INCORPORATED, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                                   (the “Lender”) for the
account of its Applicable Lending Office (as defined in the Amended and Restated
364-Day Credit Agreement dated as of [              ], 2007 among the Borrower,
the Lender and certain other lenders parties thereto, J.P. Morgan Securities
Inc. and Citigroup Global Markets Inc., as joint lead arrangers and joint
bookrunners, and JPMorgan Chase Bank, N.A. (“JPMCB”), as Agent for the Lender
and such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)), on
                              , 200  , the principal amount of
[U.S.$                              ] [for a Competitive Bid Advance in a
Foreign Currency, list currency and amount of such Advance].

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

Interest Rate:           % per annum (calculated on the basis of a year of
           days for the actual number of days elapsed).

Both principal and interest are payable in lawful money of
                                 to JPMCB, as agent, for the account of the
Lender at the office of                                                   , at
                                                   in same day funds.

This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

SNAP-ON INCORPORATED

 

 

 

By

 

 

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT B-1—FORM OF NOTICE OF
REVOLVING CREDIT BORROWING

JPMorgan Chase Bank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
[                ]

[Date]

Attention: Loan Services Department

Ladies and Gentlemen:

The undersigned, SNAP-ON INCORPORATED, refers to the Five Year Credit Agreement,
dated as of [              ], 2007 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, J.P. Morgan
Securities Inc. and Citigroup Global Markets Inc., as joint lead arrangers and
joint bookrunners, and JPMorgan Chase Bank, N.A. (“JPMCB”), as Agent for said
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of
the Credit Agreement that the undersigned hereby requests a Revolving Credit
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Revolving Credit Borrowing (the “Proposed
Revolving Credit Borrowing”) as required by Section 2.02(a) of the Credit
Agreement:

(i)            The Business Day of the Proposed Revolving Credit Borrowing is
                              , 200  .

(ii)           The Type of Advances comprising the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].

(iii)          The aggregate amount of the Proposed Revolving Credit Borrowing
is [$                              ] [for a Revolving Credit Borrowing in a
Committed Currency, list currency and amount of Revolving Credit Borrowing].

[(iv)         The initial Interest Period for each Eurocurrency Rate Advance
made as part of the Proposed Revolving Credit Borrowing is            [month[s]]
[days].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

(A)          the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct, before and
after giving effect to the Proposed Revolving Credit Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;

(B)           no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default; and


--------------------------------------------------------------------------------


(C)           after giving effect to such Proposed Revolving Credit Borrowing,
the aggregate amount of the Borrower’s Debt (not including other transactions
relating to Snap-on Credit LLC) from any bank or financial institution or under
any commercial paper facility or debt securities or securitization program
outstanding will not exceed $[700,000,000] or, if greater, the amount authorized
by resolutions of the Board of Directors in effect on the date of such Proposed
Revolving Credit Borrowing.

Very truly yours,

 

 

 

SNAP-ON INCORPORATED

 

 

 

By

 

 

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT B-2—FORM OF NOTICE OF
COMPETITIVE BID BORROWING

JPMorgan Chase Bank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
[            ]

[Date]

Attention: Loan Services Department

Ladies and Gentlemen:

The undersigned, SNAP-ON INCORPORATED, refers to the Five Year Credit Agreement,
dated as of [          ], 2007 (as amended or modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, J.P. Morgan
Securities Inc. and Citigroup Global Markets Inc., as joint lead arrangers and
joint bookrunners, and JPMorgan Chase Bank, N.A. (“JPMCB”), as Agent for said
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.03 of
the Credit Agreement that the undersigned hereby requests a Competitive Bid
Borrowing under the Credit Agreement, and in that connection sets forth the
terms on which such Competitive Bid Borrowing (the “Proposed Competitive Bid
Borrowing”) is requested to be made:

(A)

 

Date of Competitive Bid Borrowing

 

 

 

(B)

 

Amount of Competitive Bid Borrowing

 

 

 

(C)

 

[Maturity Date] [Interest Period]

 

 

 

(D)

 

Interest Rate Basis

 

 

 

(E)

 

Day Count Convention

 

 

 

(F)

 

Interest Payment Date(s)

 

 

 

(G)

 

Currency

 

 

 

(H)

 

Borrower’s Account Location

 

 

 

[(I)

 

Prepayments Permitted

 

 

]

(J)

 

 

 

 

 

 

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:

(a)           the representations and warranties contained in Section 4.01 are
correct, before and after giving effect to the Proposed Competitive Bid
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date;

(b)           no event has occurred and is continuing, or would result from the
Proposed Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default;

(c)           no event has occurred and no circumstance exists as a result of
which the information concerning the undersigned that has been provided to the
Agent and each Lender by the undersigned in connection with the Credit Agreement
would include an untrue statement of a material fact or omit to state any
material fact or any fact necessary to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading;

(d)           the aggregate amount of the Proposed Competitive Bid Borrowing, if
accepted by the Borrower, and all other Borrowings to be made on the same day
under the Credit Agreement is within the aggregate amount of the unused
Commitments of the Lenders, and


--------------------------------------------------------------------------------


(e)           after giving effect to the Proposed Competitive Bid Borrowing, the
aggregate amount of the Borrower’s Debt (not including other transactions
relating to Snap-on Credit LLC) from any bank or financial institution or under
any commercial paper facility or debt securities or securitization program
outstanding will not exceed $[700,000,000] or, if greater, the amount authorized
by resolutions of the Board of Directors in effect on the date of the Proposed
Competitive Bid Borrowing.

Very truly yours,

 

 

 

SNAP-ON INCORPORATED

 

 

 

By

 

 

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT C—FORM OF
ASSIGNMENT AND ACCEPTANCE

Reference is made to the Five Year Credit Agreement dated as of
[              ], 2007 (as amended or modified from time to time, the “Credit
Agreement”) among Snap-On Incorporated, a Delaware corporation (the “Borrower”),
the Lenders (as defined in the Credit Agreement), J.P. Morgan Securities Inc.
and Citigroup Global Markets Inc., as joint lead arrangers and joint
bookrunners, and JPMorgan Chase Bank, N.A. (“JPMCB”), as agent for the Lenders
(the “Agent”). Terms defined in the Credit Agreement are used herein with the
same meaning.

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

1.             The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof (other than in respect of Competitive Bid Advances and Competitive Bid
Notes) equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement (other than in
respect of Competitive Bid Advances and Competitive Bid Notes) and, to the
extent permitted by applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
transactions governed thereby, including but not limited to contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned hereby. After
giving effect to such sale and assignment, the Assignee’s Commitment and the
amount of the Revolving Credit Advances owing to the Assignee will be as set
forth on Schedule 1 hereto.

2.             The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Revolving Credit Note, if any held by the Assignor.

3.             The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 4.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) represents to the Assignor, the Agent and the
Borrower that it is an Eligible Assignee; (iv) appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (v) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (vi) attaches any U.S. Internal Revenue Service
forms required under Section 2.14 of the Credit Agreement.

4.             Following the execution of this Assignment and Acceptance, it
will be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.

5.             Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance,


--------------------------------------------------------------------------------


have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.

6.             Upon such acceptance and recording by the Agent, from and after
the Effective Date, the Agent shall make all payments under the Credit Agreement
and the Revolving Credit Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the
Revolving Credit Notes for periods prior to the Effective Date directly between
themselves.

7.             This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of New York.

8.             This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.


--------------------------------------------------------------------------------


Schedule 1
to
Assignment and Acceptance

Percentage interest assigned:

 

_______

%

 

 

 

 

Assignee’s Commitment:

 

$

__________

 

 

 

 

 

Aggregate outstanding principal amount of Revolving Credit Advances assigned:

 

$

__________

 

 

 

 

 

Principal amount of Revolving Credit Note payable to Assignee:

 

$

__________

 

 

 

 

 

Principal amount of Revolving Credit Note payable to Assignor:

 

$

__________

 

 

 

 

 

Effective Date*:                               , 200  

 

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

By

 

 

 

Title:

 

 

 

Dated:                               , 200  

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

By

 

 

 

Title:

 

 

 

Dated:                               , 200  

 

 

 

Domestic Lending Office:

 

[Address]

 

 

 

Eurocurrency Lending Office:

 

[Address]

--------------------------------------------------------------------------------

*                    This date should be no earlier than five Business Days
after the delivery of this Assignment and Acceptance to the Agent.


--------------------------------------------------------------------------------


 

Accepted [and Approved]* this

 

 

 

                     day of                               , 200  

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

By

 

 

 

Title:

 

 

 

[Approved this                      day

 

of                               , 200  

 

 

 

SNAP-ON INCORPORATED

 

 

 

By

 

]**

 

Title:

 

--------------------------------------------------------------------------------

*                    Required if the Assignee is an Eligible Assignee solely by
reason of clause (iii) of the definition of “Eligible Assignee”.

**             Required if the Assignee is an Eligible Assignee solely by reason
of clause (iii) of the definition of “Eligible Assignee”.


--------------------------------------------------------------------------------


EXHIBIT D—FORM OF
OPINION OF COUNSEL
FOR THE BORROWER


--------------------------------------------------------------------------------